 

Exhibit 10.3

 

Execution Version

 

GOLDMAN SACHS BANK USA

200 West Street

New York, New York 10282

 

ROYAL BANK OF

CANADA

200 Vesey Street

New York, New York 10281

 

CONFIDENTIAL

 

September 16, 2016

 

Ritchie Bros. Auctioneers Incorporated

9500 Glenlyon Parkway

Burnaby, British Columbia

Canada V5J 0C6

 

$150.0 Million Senior Secured Revolving Credit Facility

$850.0 Million Senior Unsecured Bridge Loan Facility

Amended and Restated Commitment Letter

 

Ladies and Gentlemen:

 

You have advised Goldman Sachs Bank USA (acting through such of its affiliates
or branches as it deems appropriate, “Goldman Sachs”), Royal Bank of Canada
(“RBC”) and RBC Capital Markets1 (“RBCCM”, and together with RBC, “Royal Bank”,
and Royal Bank together with Goldman Sachs, the “Commitment Parties” or, as the
case may be, the “Initial Lenders”, “we” or “us”) that Ritchie Bros. Auctioneers
Incorporated, a public company incorporated in Canada (the “Borrower” or “you”),
through one of its direct or indirect subsidiaries Topaz Mergersub, Inc., a
Delaware corporation (“MergerSub”), intends to acquire (the “Acquisition”) all
of the capital stock of IronPlanet Holdings, Inc. (the “Target”). You have
further advised us that, in connection with the foregoing, you intend to
consummate the Transactions (such term and each other capitalized term used but
not defined herein having the meaning assigned to such term in the Summary of
Principal Terms and Conditions attached hereto as Exhibit A (the “RCF Term
Sheet”) and in the Summary of Principal Terms and Conditions attached hereto as
Exhibit B (together with the RCF Term Sheet, the “Term Sheets”)).

 

You have further advised us that, in connection therewith, the Borrower (a) may
enter into the Revolving Facility (as defined in Exhibit A) in an initial
aggregate principal amount of up to $150.0 million (as such amount may be
reduced as set forth in Exhibit A) and (b)(i) will issue senior unsecured notes
in an aggregate principal amount of up to $850.0 million (the “Senior Unsecured
Notes”) pursuant to a Rule 144A/Regulation S private placement or (ii) if all or
any portion of the Senior Unsecured Notes are not issued on or prior to the
Closing Date (as defined below), will incur the Senior Unsecured Bridge Facility
(as defined in Exhibit B) in an aggregate principal amount of up to $850.0
million less the sum of (x) the gross cash proceeds received from Senior
Unsecured Notes or Takeout Indebtedness (as defined in the Joint Fee Letter
referred to below) issued on or prior to the Closing Date and (y) the net cash
proceeds from outstanding borrowings by the Borrower or any of its Subsidiaries
on the Closing Date under commercial bank or other credit facilities (excluding
any working capital financings of any foreign subsidiaries and after giving
effect to the Refinancing and any other repayments of indebtedness occurring on
the Closing Date) in excess of $30.0 million (such borrowings, the “Replacement
Loans”). The Revolving Facility, together with the Senior Unsecured Bridge
Facility, are defined as the “Facilities”.

 



 

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

 

 

 

This amended and restated commitment letter (together with the exhibits attached
hereto, this “Commitment Letter”) amends and supersedes that certain commitment
letter dated as of August 29, 2016 and delivered by you on such date, by and
between Goldman Sachs and you.

 

1.Commitments.

 

In connection with the foregoing, each of Goldman Sachs and RBC is pleased to
advise you of its several and not joint commitment to provide 70% and 30%,
respectively, of the principal amount of each of the Facilities, upon the terms
set forth in this commitment letter (including the Term Sheets and other
attachments hereto, this “Commitment Letter”) and subject solely to the
applicable conditions set forth in Section 6 hereof.

 

2.Titles and Roles.

 

It is agreed that (a) each of Goldman Sachs and RBC will act as joint
bookrunners and joint lead arrangers (in such capacities, as applicable, the
“Lead Arrangers” or the “Bookrunners”) for the Facilities, (b) Goldman Sachs
will act as the sole administrative agent for both the Senior Unsecured Bridge
Facility (in such capacity, the “Senior Unsecured Bridge Agent”) and for the
Revolving Facility (in such capacity, the “RCF Agent”; together with the Senior
Unsecured Bridge Agent, the “Administrative Agents”, and each an “Administrative
Agent”) and (c) Goldman Sachs will act as the sole collateral agent for the
Revolving Facility (in such capacity, the “Collateral Agent”; together with the
Administrative Agents, the “Agents” and each an “Agent”); in each case upon the
terms set forth in this Commitment Letter and subject solely to the applicable
conditions set forth in Section 6 hereof. We, in such capacities, will perform
the duties and exercise the authority customarily performed and exercised by us
in such roles.

 

You agree that (a) Goldman Sachs will have “left side” designation and shall
appear on the top left of any Information Materials (as defined below) and all
other offering or marketing materials in respect of the Senior Unsecured Bridge
Facility and the Revolving Facility and (b) RBC will have placement immediately
to the right of Goldman Sachs in any Information Materials and all other
offering or marketing materials in respect of the Senior Unsecured Bridge
Facility and the Revolving Facility.

 

You agree that no other titles will be awarded and no compensation (other than
that expressly contemplated by this Commitment Letter and the Fee Letters
referred to below) will be paid to any Lender (as defined below) in order to
obtain its commitment to participate in the Senior Unsecured Bridge Facility or
the Revolving Facility unless you and we shall so agree.

 

 2 

 

  

3.Syndication.

 

The Lead Arrangers reserve the right, prior to and/or after the execution of
definitive documentation for the Facilities (the “Facilities Documentation”) to
syndicate all or a portion of the Initial Lenders’ commitments with respect to
the Facilities to a group of banks, financial institutions and other
institutional lenders (together with the Initial Lenders, the “Lenders”)
identified by us in consultation with you and reasonably acceptable to you with
respect to both the identity of such Lender and the amount of such Lender’s
commitments (such consent not to be unreasonably withheld or delayed); provided
that (a) we will not syndicate our commitments to (i) certain banks, financial
institutions and other institutional lenders that have been specified to us by
you in writing by name prior to the date hereof, (ii) those persons who are
competitors of the Borrower and its subsidiaries or of the Target and its
subsidiaries that are separately identified in writing by you to us by name (or,
after the Closing Date, to the applicable Administrative Agent) from time to
time, and (iii) in the case of each of clauses (i) and (ii), any of their
affiliates (other than any bona fide debt funds) that are either (x) identified
in writing by you from time to time or (y) clearly identifiable on the basis of
such affiliates’ names (the persons referred to in clauses (i), (ii) and (iii)
above, collectively, “Disqualified Lenders”), and (b) notwithstanding the right
of the Initial Lenders to syndicate the Facilities and receive commitments with
respect thereto, except as expressly provided in Section 9 hereof in respect of
assignments among Goldman Sachs and Goldman Sachs Lending Partners LLC, (i) the
Initial Lenders shall not be relieved, released or novated from their
obligations hereunder (including the obligation to fund the applicable Facility
if all applicable conditions thereto have been satisfied on the date of the
consummation of the Acquisition with the proceeds of the initial funding under
the Facilities (the date of such funding, the “Closing Date”)) in connection
with any syndication, assignment or participation of the Facilities, including
our commitments in respect thereof, until after the Closing Date has occurred,
(ii) no assignment or novation by the Initial Lenders shall become effective as
between you and the Initial Lenders with respect to all or any portion of the
Initial Lenders’ commitments in respect of the Facilities until the initial
funding of the Facilities has occurred and (iii) unless you otherwise agree in
writing, the Initial Lenders shall retain exclusive control over all rights and
obligations with respect to their respective commitments in respect of each of
the Facilities, including all rights with respect to satisfaction with closing
conditions, consents, modifications, supplements, waivers and amendments, until
the Closing Date has occurred.

 

 3 

 

  

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments in
respect of, the Facilities and in no event shall successful completion of
syndication of the Facilities constitute a condition to the availability of the
Facilities on the Closing Date. We intend to commence syndication efforts
promptly upon the execution of this Commitment Letter, and you agree to actively
assist us in completing a syndication reasonably satisfactory to you and us
until the earlier of (x) 45 days after the Closing Date and (y) the date on
which the Commitment Parties and their respective affiliates hold no more than
$0 of the Senior Unsecured Bridge Facility and the Commitment Parties determine
that the Revolving Facility has been successfully syndicated (such earlier date,
the “Syndication Date”). Such assistance shall include (a) your using
commercially reasonable efforts to ensure that any syndication efforts benefit
from your existing lending and investment banking relationships, (b) direct
contact between appropriate members of senior management, representatives and
advisors of you (and using your commercially reasonable efforts to arrange
direct contact between appropriate members of senior management, representatives
and advisors of the Target) and the proposed Lenders, in all such cases at times
and locations mutually agreed upon, (c) assistance by you (and using your
commercially reasonable efforts to arrange direct contact between appropriate
members of senior management, representatives and advisors of the Target) in the
preparation of a customary confidential information memorandum and a customary
lender presentation for each of the Facilities and other customary marketing
materials and presentations reasonably requested by us in connection with the
syndication (the “Information Materials”), (d) your providing or causing to be
provided customary financial information and projections (the “Projections”) for
you and your subsidiaries and the Target and its subsidiaries and the
transactions contemplated hereby, (e) your preparing and providing (and using
commercially reasonable efforts to cause the Target to provide) to the
Commitment Parties all other customary and reasonably available information
reasonably requested and deemed necessary by the Lead Arrangers to complete such
syndication with respect to you and the Target and each of your and its
respective subsidiaries and the Transactions, (f) using your commercially
reasonable efforts to procure at your expense, prior to the launch of
syndication, a public corporate credit rating from Standard & Poor’s Ratings
Service (“S&P”) and a public corporate family rating from Moody’s Investors
Service, Inc. (“Moody’s”), in each case with respect to the Borrower after
giving effect to the Transactions, and public ratings for the Senior Unsecured
Notes from each of S&P and Moody’s (it being understood that, in each case, no
specific ratings need to be obtained), (g) the hosting, with the Lead Arrangers,
of a reasonable number of general meetings of prospective Lenders at mutually
agreed times and venues (and any additional meetings which may be held by one or
more conference calls with prospective Lenders to the extent necessary) and (h)
(i) until the Syndication Date, ensuring that you and your subsidiaries will not
have (and using commercially reasonable efforts to ensure that the Target and
its subsidiaries will not have) any issues of debt securities or commercial bank
or other credit facilities (other than (1) the Senior Unsecured Notes or any
Takeout Indebtedness issued or incurred in lieu of the Senior Unsecured Notes,
(2) (a) the Facilities or (b) up to $1.0 billion in aggregate commitments under
other revolving credit or term loan A facilities (with greater than nominal
scheduled amortization payments) to be entered into in lieu of the entire
Revolving Facility (which may also provide a portion of the financing for the
Acquisition and the other Transactions); provided that the aggregate amount of
borrowings under any such facilities under this clause (b) on the Closing Date
shall not exceed $350 million (the facilities entered into under this paragraph
(2)(b), the “Alternate Facilities”), (3) any other indebtedness of the Target or
any of its subsidiaries permitted to be incurred pursuant to the Purchase
Agreement and (4) indebtedness incurred in the ordinary course of business,
including any extensions of credit under the Existing Debt (as defined in
Exhibit A) and any other existing revolving credit facilities of the Borrower,
the Target or any of their respective subsidiaries, being announced, offered,
placed or arranged without the consent of the Commitment Parties (not to be
unreasonably withheld), if such issuance, offering, placement or arrangement
could reasonably be expected to impair the primary syndication of the Facilities
(it being understood that deferred purchase price obligations and ordinary
course capital lease, purchase money and equipment financings shall be
permitted). Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letters or any other letter agreement or
undertaking concerning the financing of the Transactions to the contrary, none
of the receipt of ratings referred to in clause (f) above nor the commencement,
conduct or completion of such syndication shall constitute a condition to the
commitments hereunder or the availability or funding of the Facilities on the
Closing Date. For the avoidance of doubt, you will not be required to provide
any information to the extent that the provision thereof would violate any law,
rule or regulation, or any obligation of confidentiality binding upon (so long
as such obligations are not entered into in contemplation of this Commitment
Letter), or waive any privilege that may be asserted by, you, the Target or any
of your or their respective subsidiaries or affiliates (in which case you agree
to use commercially reasonable efforts to have any such confidentiality
obligation waived, and otherwise in all instances, to the extent practicable and
not prohibited by applicable law, rule or regulation, promptly notify us that
information is being withheld pursuant to this sentence).  Notwithstanding
anything herein to the contrary, the only financial statements that shall be
required to be provided to the Commitment Parties in connection with the
syndication of the Facilities shall be those required to be delivered pursuant
to paragraphs 5 and 6 of Exhibit C.

 

 4 

 

 

You agree, at the request of any of the Commitment Parties, to assist in the
preparation of a version of the Information Materials to be used in connection
with the syndication of the Facilities, consisting exclusively of information
and documentation that is (i) of a type that would be publicly available if the
Borrower (after giving effect to the Acquisition) and the Target were public
reporting companies (as reasonably determined by you), (ii) publicly available
or (iii) not material with respect to the Borrower, the Target or its respective
subsidiaries or any of their respective securities for purposes of foreign,
United States Federal and state securities laws (all such Information Materials
being “Public Lender Information”, and Lenders that do not wish to receive
information other than Public Lender Information, each, a “Public Lender”)). Any
information and documentation that is not Public Lender Information is referred
to herein as “Private Lender Information” and any Lender that is not a Public
Lender is each referred to herein as a “Private Lender”. The information (to the
extent customarily included in a confidential information memorandum for a
credit facility substantially similar to the Revolving Facility) to be included
in the additional version of the Information Materials for Public Lenders will
be substantially consistent with the information included in any offering
memorandum for the offering for the Senior Unsecured Notes. Before distribution
of any Information Materials to prospective Lenders (other than the Initial
Lenders), you agree to execute and deliver to the Commitment Parties, (i) to the
extent reasonably requested by the Commitment Parties, a customary letter in
which you authorize distribution of the Information Materials to Lenders willing
to receive Private Lender Information and (ii) a separate customary letter in
which you authorize distribution of Information Materials containing solely
Public Lender Information and represent that such Information Materials do not
contain any Private Lender Information, which letter shall in each case include
a customary “10b-5” representation substantially identical to the
representations in Section 4 below (which representations shall not be qualified
by knowledge). Each version of the Information Materials shall (i) exculpate
you, the Target and your and its respective affiliates with respect to any
liability related to the misuse of such Information Materials or any related
marketing materials by the recipients thereof and (ii) exculpate us and our
respective affiliates with respect to any liability related to the use or misuse
of such Information Materials or any related marketing materials by the
recipients thereof.

 

 5 

 

 

You further agree, (a) at the request of the Commitment Parties, to use your
commercially reasonable efforts to identify Public Lender Information by clearly
and conspicuously designating the same as “PUBLIC” and (b) the Commitment
Parties shall be entitled to treat any Information Materials that are not
specifically identified as “PUBLIC” as being Private Lender Information. You
acknowledge that the following documents contain solely Public Lender
Information (unless you notify us prior to their intended distribution that any
such document contains Private Lender Information) (provided, that such
documents have been provided to you and your counsel for review a reasonable
period of time prior thereto): (i) drafts and final copies of the Facilities
Documentation, including term sheets; (ii) administrative materials prepared by
the Commitment Partis for prospective Lenders (such as a lender meeting
invitation, bank allocation, if any, and funding and closing memoranda); and
(iii) notification of changes in the terms of the Facilities. If you advise us
in writing (including by e-mail) that any of the foregoing items should be
distributed only to Private Lenders, then the Lead Arrangers will not distribute
such materials to Public Lenders without your consent. We shall be entitled to
treat any Information Materials that are not specifically identified as “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Lenders” to which Public Lenders do not have access.

 

The Lead Arrangers will manage all aspects of any syndication in consultation
with you, including decisions as to the selection of institutions to be
approached (excluding Disqualified Lenders) and when they will be approached,
when their commitments will be accepted, which institutions will participate
(excluding Disqualified Lenders), the allocation of the commitments among the
Lenders, any naming rights and the amount and distribution of fees among the
Lenders.

 

4.Information.

 

You hereby represent and warrant that (in the case of information regarding the
Target and its subsidiaries prior to the Closing Date, to your knowledge), (a)
all written information (other than the Projections and other than information
of a general economic, forward-looking or industry-specific nature)
(the “Information”) that has been or will be made available to the Initial
Lenders by or on behalf of you, the Target or any of your or its respective
representatives, when taken as a whole, is or will be, when furnished, complete
and correct in all material respects and does not or will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(after giving effect to all supplements and updates thereto) and (b) the
Projections that have been or will be prepared by or on behalf of you and made
available to the Initial Lenders by or on behalf of you or any of your
representatives have been or will be prepared in good faith based upon
assumptions that are believed by you to be reasonable at the time made and at
the time the related Projections are made available to the Initial Lenders (it
being understood that the Projections are subject to significant uncertainties
and contingencies, many of which are beyond your control, and that no assurance
can be given that any particular Projections will be realized and variances from
the Projections may be material). In arranging and syndicating the Facilities,
we will be entitled to use and rely on the Information and the Projections
without responsibility for independent verification thereof.

 

 6 

 

 

5.Fees.

 

As consideration for the Initial Lenders’ commitments hereunder, and our
agreements to perform the services described herein, you agree to pay to the
Agents, the Lead Arrangers and the Initial Lenders the fees set forth in this
Commitment Letter (including the Term Sheets), in that certain amended and
restated Joint Fee Letter dated the date hereof and delivered herewith with
respect to the Facilities (the “Joint Fee Letter”), and in that certain amended
and restated Agency Fee Letter dated the date hereof and delivered herewith with
respect to the Facilities (the “Agency Fee Letter”, and together with the Joint
Fee Letter, the “Fee Letters”).

 

6.Conditions Precedent.

 

The Initial Lenders’ commitments hereunder to fund the Facilities on the Closing
Date, and the Commitment Parties’ and each Agent’s agreement to perform the
services described herein, are subject solely to the applicable conditions set
forth in Exhibit C hereto, and upon satisfaction (or waiver by the Commitment
Parties) of such conditions, the initial funding of the Facilities shall occur
(except to the extent the amount of the gross proceeds of Senior Unsecured Notes
or Takeout Securities or Replacement Loans, to the extent Senior Unsecured Notes
or Takeout Securities are issued or any Replacement Loans are incurred in lieu
of the Senior Unsecured Bridge Facility or a portion thereof); it being
understood that there are no conditions (implied or otherwise) to the
commitments hereunder, including compliance with the terms of this Commitment
Letter, the Fee Letters and the Facilities Documentation, other than those that
are expressly stated in Exhibit C hereto.

 

 7 

 

 

Notwithstanding anything in this Commitment Letter (including each of the
exhibits hereto), the Fee Letters or the Facilities Documentation or any other
agreement or undertaking related to the Facilities to the contrary, (a) the only
representations and warranties, the accuracy of which shall be a condition to
the availability of the Facilities on the Closing Date, shall be (i) such of the
representations and warranties made by the Target in the Purchase Agreement as
are material to the interests of the Lenders, but only to the extent that you
have (or an affiliate of yours has) the right (taking into account any
applicable cure provisions) to terminate your (or its) obligations under the
Purchase Agreement as a result of the failure of such representations and
warranties to be accurate or the right to decline to consummate the Acquisition
(in each case, in accordance with the terms thereof) due to the failure of such
representations and warranties to be accurate (the “Purchase Agreement
Representations”) and (ii) the Specified Representations (as defined below) and
(b) the terms of the Facilities Documentation shall be in a form such that they
do not impair the availability of the Facilities on the Closing Date if the
applicable conditions set forth in Exhibit C to this Commitment Letter are
satisfied or waived by the Initial Lenders (it being understood that (A) other
than with respect to any UCC Filing Collateral or Stock Certificates (each as
defined below), to the extent any Collateral (as defined in Exhibit A) is not or
cannot be delivered, or a security interest in any Collateral cannot be
perfected, on the Closing Date after your use of commercially reasonable efforts
to do so, the delivery of, or perfection of a security interest in, such
Collateral shall not constitute a condition precedent to the availability of the
Revolving Facility on the Closing Date, but such Collateral shall instead be
required to be delivered, or a security interest in such Collateral perfected,
within 90 days after the Closing Date (or such later date as mutually agreed by
you and the Commitment Parties) (subject to extensions reasonably agreed to by
the RCF Agent) (other than, in the case of the Target and its applicable
subsidiaries, with respect to any such certificate that has not been made
available to you at least two (2) business days prior to the Closing Date, to
the extent you have used commercially reasonable efforts to procure delivery
thereof, in which case, such stock or equivalent certificate may instead be
delivered within two (2) business days after the Closing Date), (B) with respect
to perfection of security interests in UCC Filing Collateral, your sole
obligation shall be to deliver, or cause to be delivered, necessary Uniform
Commercial Code (“UCC”) or Personal Property Security Act of the applicable
provinces of Canada (“PPSA”) financing statements to the RCF Agent in proper
form for filing in the relevant US state or commonwealth UCC filing office(s) or
other similar Canadian filing office and to authorize and to cause the
applicable grantor to authorize the RCF Agent to file such UCC or PPSA financing
statements and (C) with respect to perfection of security interests in Stock
Certificates, your sole obligation shall be to deliver to the RCF Agent or its
legal counsel Stock Certificates together with undated stock powers executed in
blank). For purposes hereof, (1) “UCC Filing Collateral” means Collateral
consisting of assets of the Borrower, the Target and its respective applicable
subsidiaries for which a security interest can be perfected by filing a UCC or
PPSA financing statement, (2) “Stock Certificates” means Collateral consisting
of stock certificates representing capital stock or other equity interests of
the Target and its material, wholly-owned subsidiaries and the other material,
wholly-owned Restricted Subsidiaries of the Borrower organized under the laws of
any state, province or other political subdivision of the United States of
America or Canada that is required as Collateral pursuant to the RCF Term Sheet
and delivery of which is sufficient to perfect a security interest therein and,
in the case of Stock Certificates of the Target and its subsidiaries, which have
been delivered to you under the Purchase Agreement, and (3) “Specified
Representations” means the representations and warranties of the Target and the
Borrower to be set forth in the applicable Facilities Documentation relating to
corporate or other organizational existence, organizational power and authority,
due authorization, execution and delivery, in each case only as they relate to
the entering into and performance of the applicable Facilities Documentation;
the enforceability of the applicable Facilities Documentation; Federal Reserve
margin regulations; use of proceeds not in violation of the PATRIOT Act (as
defined below), the U.S. Treasury’s Office of Foreign Assets Control (“OFAC”)
regulations and the U.S. Foreign Corrupt Practices Act (the “FCPA”); use of
proceeds not in violation of the United Nations Act (Canada) (“UNA”), the
Corruption of Foreign Public Officials Act (Canada) (“CFPOA”), Part II.1 of the
Criminal Code (Canada) (“Criminal Code”) and the Special Economic Measures Act
(Canada) (“SEMA”) and other applicable anti-terrorism, anti-money laundering and
anti-corruption laws; the Investment Company Act; no conflicts between the
applicable Facilities Documentation and the organizational documents of the
Target, the Borrower and each of their respective applicable subsidiaries (in
each case, only as they relate to the entering into and performance of the
applicable Facilities Documentation); solvency of Borrower and its subsidiaries
on a consolidated basis as of the Closing Date (defined in a manner consistent
with the form of solvency certificate attached hereto as Exhibit D); and, solely
in the case of the Revolving Facility and subject to permitted liens and the
limitations set forth in the prior sentence, creation, validity and perfection
of security interests. This paragraph, and the provisions herein, shall be
referred to as the “Certain Funds Provision”. Without limiting the conditions
precedent provided herein to funding the consummation of the Acquisition with
the proceeds of the Facilities, the Commitment Parties will cooperate with you
as reasonably requested in coordinating the timing and procedures for the
funding of the Facilities in a manner consistent with the Purchase Agreement.

 

 8 

 

 

7.Indemnification; Expenses.

 

You agree:

 

(a) to indemnify and hold harmless each Commitment Party and its affiliates and
its and its affiliates’ respective officers, directors, employees, agents,
advisors, representatives, controlling persons and members, partners and
successors and permitted assigns (other than any Excluded Affiliate) (each
a “Representative”) of each of the foregoing (each, an “Indemnified Person”),
from and against any and all losses, claims, damages, liabilities and expenses,
joint or several, to which any such Indemnified Person may become subject
arising out of or in connection with this Commitment Letter, the Fee Letters,
the Purchase Agreement, the Transactions, the Facilities or any other
transactions related to the foregoing or any claim, litigation, investigation or
proceeding (each, an “Action”) relating to any of the foregoing, regardless of
whether any such Indemnified Person is a party to such Action (and regardless of
whether such Action is initiated by a third party, the Borrower, the Target or
any of its respective affiliates or equity holders), and to reimburse each such
Indemnified Person, promptly upon receipt of a written request therefor together
with customary backup documentation in reasonable detail, for any reasonable
legal or other out-of-pocket expenses incurred in connection with investigating
or defending any such Action (limited to one counsel for all Indemnified Persons
taken as a whole and, if reasonably necessary, a single local counsel for all
Indemnified Persons taken as a whole in each relevant material jurisdiction
(which may be a single local counsel acting in multiple material jurisdictions)
and, solely in the case of an actual or perceived conflict of interest between
Indemnified Persons where the Indemnified Persons affected by such conflict
inform you of such conflict, one additional counsel in each relevant material
jurisdiction to each group of affected Indemnified Persons similarly situated,
taken as a whole); provided that the foregoing indemnity will not, as to any
Indemnified Person, apply to losses, claims, damages, liabilities or related
expenses to the extent they are found in a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from (i) the willful
misconduct, bad faith or gross negligence of such Indemnified Person or any
Representative of such Indemnified Person, (ii) a material breach of the
obligations of such Indemnified Person or any such Indemnified Person’s
affiliates under this Commitment Letter, the Fee Letters or the Facilities
Documentation or (iii) any Action that is brought by an Indemnified Person
against any other Indemnified Person (other than any Action against an arranger,
bookrunner or agent under the Facilities acting in its capacity as such or any
claims arising out of an act or omission on the part of you or any of your
respective affiliates) (provided, that each Indemnified Person agrees (by
accepting the benefits hereof) to refund and return any and all amounts paid by
you to such Indemnified Person to the extent such Indemnified Person is not
entitled to payment of such amounts in accordance with any of the foregoing
items described in clauses (i), (ii) or (iii) occurs).

 

(b) whether or not the Transactions are consummated or the Closing Date occurs,
to reimburse each Commitment Party after receipt of a written request together
with customary backup documentation in reasonable detail, for all reasonable
out-of-pocket expenses (including, but not limited to, (i) expenses of each
Commitment Party’s due diligence investigation, (ii) syndication expenses, (iii)
travel expenses and (iv) fees, disbursements and other charges of one counsel to
the Commitment Parties identified in the Term Sheets, and, if necessary, of a
single local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions)) for all Indemnified
Persons, taken as a whole, incurred solely in connection with the Facilities and
the preparation and negotiation of this Commitment Letter, the Fee Letters, the
Facilities Documentation and any related definitive documentation (collectively,
the “Expenses”); provided that, without limiting clause (a) above, if the
Closing Date (as defined in the Joint Fee Letter) does not occur, you shall not
be obligated to reimburse the Commitment Parties in respect of legal fees and
expenses pursuant to this clause (b) in excess of $500,000.

 

 9 

 

 

You shall not be liable for any settlement of any Action effected without your
prior written consent (such consent not to be unreasonably withheld or delayed),
but, if settled with your prior written consent or if there is a final judgment
in any such Action, you agree to indemnify and hold harmless each Indemnified
Person from and against any and all losses, claims, damages, liabilities and
expenses by reason of such settlement or final judgment in accordance with this
Section 7. You shall not, without the prior written consent of an Indemnified
Person (which consent shall not be unreasonably withheld or delayed in the case
of any third-party Action), effect any settlement of any Action in respect of
which indemnity could have been sought hereunder by such Indemnified Person
unless such settlement (x) includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such Actions
and (y) does not include any statement as to or any admission of fault,
culpability or a failure to act by or on behalf of such Indemnified Person.
Notwithstanding the foregoing, each Indemnified Person shall be obligated to
refund or return any and all amounts paid by you under this Section 7 to such
Indemnified Person for any losses, claims, damages, liabilities and expenses to
the extent such Indemnified Person is not entitled to payment of such amounts in
accordance with the terms hereof.

 

You agree that, notwithstanding any other provision of this Commitment Letter,
none of we or you or any Indemnified Person, the Target, or any of its
respective subsidiaries, shall have any liability for any special, indirect,
consequential or punitive damages (including, without limitation any loss of
profits, business or anticipated savings) in connection with this Commitment
Letter, the Fee Letters, the Transactions (including the Facilities and the use
of proceeds thereunder), or with respect to any activities related to the
Facilities, including the preparation of this Commitment Letter, the Fee Letters
and the Facilities Documentation; provided that nothing contained in this
paragraph shall limit your indemnity and reimbursement obligations to the extent
such indirect, special, punitive or consequential damages are included in any
third-party claim with respect to which the applicable Indemnified Person is
entitled to indemnification under the first paragraph of this Section 7.

 

You acknowledge that we may receive a future benefit on matters unrelated to
this matter, including, without limitation, discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us, including without limitation
fees paid pursuant hereto (it being understood and agreed that, in no event,
shall the Expenses include items in respect of any unrelated matter or otherwise
be increased as a result of such counsel’s representation of us on another
matter or on account of our relationship with such counsel).

 

 10 

 

 

8.Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.

 

Consistent with the Commitment Parties’ policies to hold in confidence the
affairs of their customers, the Commitment Parties will not furnish confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter or their other relationships with you to other companies. You
acknowledge that we do not have any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained by us or any of our respective affiliates from
other companies. The Commitment Parties may have economic interests that
conflict with yours or those of your equity holders or affiliates. You further
acknowledge and agree that (a) no fiduciary, advisory or agency relationship
between you and the Commitment Parties or their respective affiliates is
intended to be or has been created in respect of any of the transactions
contemplated by this Commitment Letter (or the Fee Letters, including the
exercise of rights and remedies hereunder or thereunder), irrespective of
whether the Commitment Parties or their respective affiliates have advised or
are advising you on other matters, (b) the transactions contemplated by this
Commitment Letter and the Fee Letters (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Commitment Parties and their respective affiliates, on the one hand,
and you, on the other hand, that does not directly or indirectly give rise to,
nor do you rely on, any fiduciary duty on the part of the Commitment Parties or
their respective affiliates, (c) you are capable of evaluating and
understanding, and you understand and accept, the terms, risks and conditions of
the transactions contemplated by this Commitment Letter, (d) you have been
advised that the Commitment Parties and their respective affiliates are engaged
in a broad range of transactions that may involve interests that differ from
your interests and that the Commitment Parties and their respective affiliates
have no obligation to disclose such interests and transactions to you by virtue
of any fiduciary, advisory or agency relationship and (e) you waive, to the
fullest extent permitted by law, any claims you may have against the Commitment
Parties or their respective affiliates for breach of fiduciary duty or alleged
breach of fiduciary duty and agree that the Commitment Parties and their
respective affiliates shall have no liability (whether direct or indirect) to
you in respect of such a fiduciary duty claim or to any person asserting a
fiduciary duty claim on behalf of or in right of you, including your
stockholders, employees or creditors, in each case in connection with the
Transactions. Additionally, you acknowledge and agree that the Commitment
Parties are not advising you as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction (including, without limitation, with
respect to any consents needed in connection with the transactions contemplated
hereby). You shall consult with your own advisors concerning such matters to the
extent you deem appropriate and shall be responsible for making your own
independent investigation and appraisal of the transactions contemplated hereby
(including, without limitation, with respect to any consents needed in
connection therewith), and the Commitment Parties and their respective
affiliates shall have no responsibility or liability to you with respect
thereto. Any review by the Commitment Parties or their respective affiliates of
the Borrower or any of its subsidiaries, the Target, the Transactions, the other
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Commitment Parties and their
respective affiliates and shall not be on behalf of you or any of your
affiliates.

 

 11 

 

 

You further acknowledge that the Commitment Parties and their respective
affiliates are full-service securities firms engaged in securities trading and
brokerage activities as well as providing investment banking and other financial
services, including to other companies in respect of which you may have
conflicting interests. In the ordinary course of business, the Commitment
Parties and their respective affiliates may provide investment banking and other
financial services to, and/or acquire, hold or sell, for their own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of you, the Borrower,
the Target and other companies with which you, the Borrower, or the Target may
have commercial or other relationships. Although the Commitment Parties in the
course of such other activities and relationships may acquire information about
the transactions contemplated by this Commitment Letter or other entities and
persons that may be the subject of the financing contemplated by this Commitment
Letter, the Commitment Parties shall have no obligation to disclose such
information, or the fact that such Commitment Parties is in possession of such
information, to you or any of your affiliates or to use such information on your
or your affiliates’ behalf. With respect to any securities and/or financial
instruments so held by the Commitment Parties and their respective affiliates or
any of their customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

 

As you know, Goldman Sachs has been retained by the Borrower (or one of its
affiliates) as financial advisor (in such capacity, the “Financial Advisor”) in
connection with the Acquisition and the Transactions. You have agreed to such
retention, and further agree not to assert any claim you might allege based on
any actual or potential conflicts of interest that might be asserted to arise or
result from the engagement of the Financial Advisor, on the one hand, and our
and our affiliates’ relationships with you as described and referred to herein,
on the other. Each other Commitment Parties hereto acknowledges (i) the
retention of Goldman Sachs as the Financial Advisor and (ii) that such
relationship does not create any fiduciary duties or fiduciary responsibilities
to such Commitment Parties on the part of Goldman Sachs or its affiliates.

 

9.Assignments; Amendments; Governing Law, Etc.

 

This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto (other than by any Initial Lender to any of its affiliates)
without the prior written consent of the other parties hereto (and any attempted
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto (and Indemnified Persons), and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and Indemnified Persons). Any and all
obligations of, and services to be provided by, us hereunder (including, without
limitation, the Initial Lenders’ commitments) may be performed and any and all
of our rights hereunder may be exercised by or through any of our respective
affiliates or branches and, in connection with such performance or exercise, we
may exchange with such affiliates or branches information concerning you and
your affiliates that may be the subject of the transactions contemplated hereby
and, to the extent so employed, such affiliates and branches shall be entitled
to the benefits afforded to us hereunder; provided that nothing in this
Commitment Letter shall relieve us of any of our obligations hereunder except as
expressly provided in Section 2 or 3 above and (y) notwithstanding anything to
the contrary set forth herein, we may assign our commitment and agreements
hereunder, in whole or in part, to Goldman Sachs Lending Partners LLC and our
commitments and agreements hereunder may be performed by or through Goldman
Sachs Lending Partners LLC. This Commitment Letter may not be amended or any
provision hereof waived or modified except by an instrument in writing signed by
us and you.

 

 12 

 

 

This Commitment Letter may be executed in any number of counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Commitment Letter by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.
Section headings used herein are for convenience of reference only, are not part
of this Commitment Letter and are not to affect the construction of, or to be
taken into consideration in interpreting, this Commitment Letter.

 

You acknowledge that information and documents relating to the Facilities may be
transmitted through SyndTrak, Intralinks, the Internet, e-mail or similar
electronic transmission systems, and that the Commitment Parties shall not be
liable for any damages arising from the unauthorized use by others of
information or documents transmitted in such manner except to the extent such
damages are found in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the willful misconduct, bad faith or gross
negligence of the Commitment Parties. This Commitment Letter and the Fee Letters
supersede all prior understandings, whether written or oral, between you and us
with respect to the Facilities.

 

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the
Facilities Documentation by the parties hereto in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the funding of the
Facilities is subject only to the applicable conditions precedent set forth in
Exhibit C hereto and (ii) each of the Fee Letters is a binding and enforceable
agreement (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law)) of the parties thereto with respect to the
subject matter set forth therein.

 

This Commitment Letter and any claim, controversy or dispute arising under or
related to this Commitment Letter or the Fee Letters (including, without
limitation, any claims sounding in contract law or tort law arising out of the
subject matter hereof) shall be governed by, and construed in accordance with,
the laws of the State of New York; provided, however, that (a) the
interpretation of the definition of Material Adverse Change (as defined in
Exhibit C hereto) (and whether or not a Material Adverse Change has occurred),
(b) the determination of the accuracy of any Purchase Agreement Representations
and whether as a result of any inaccuracy of any Purchase Agreement
Representations you have (or an affiliate of yours has) the right (taking into
account any applicable cure provisions) to terminate your (or its) obligations
under the Purchase Agreement as a result of the failure of such representations
to be accurate or the right to decline to consummate the Acquisition due to the
failure of such representations to be accurate and (c) the determination of
whether the Acquisition has been consummated in accordance with the terms of the
Purchase Agreement shall, in each case, be governed by, and construed and
interpreted in accordance with, the internal laws of the State of Delaware,
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of laws of any jurisdiction other than those of the State of
Delaware.

 

 13 

 

 

10.Jurisdiction.

 

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Commitment Letter,
the Fee Letters or the transactions contemplated hereby or thereby, and agrees
that all claims in respect of any such suit, action or proceeding may be heard
and determined only in such New York State court or, to the extent permitted by
law, in such Federal court, (b) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Commitment Letter, the Fee Letters or the transactions contemplated hereby
or thereby in any such New York State court or in any such Federal court,
(c) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court and (d) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. The Borrower shall
provide evidence that it has appointed Corporation Service Company at 80 State
Street, Albany, NY, 12207-2543 as its agent for service of process for the
purpose of the submission to jurisdiction as set forth above. Service of any
process, summons, notice or document by registered mail addressed to you at the
address above shall be effective service of process against you for any suit,
action or proceeding brought in any such court. To the extent that the Borrower
has or hereafter may acquire any immunity (sovereign or otherwise) from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, the Borrower irrevocably
waives (to the extent permitted by applicable law) such immunity in respect of
its obligations hereunder.

 

11.Waiver of Jury Trial.

 

Each of the parties hereto irrevocably waives the right to trial by jury in any
action, proceeding, claim or counterclaim brought by or on behalf of any party
related to or arising out of this Commitment Letter, the Fee Letters or the
performance of services hereunder or thereunder.

 

 14 

 

 

12.Confidentiality.

 

This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter, the Fee Letters or any of their terms or substance, nor
the activities of the Commitment Parties pursuant hereto, shall be disclosed,
directly or indirectly, to any other person except (a) your affiliates and the
officers, directors, employees, attorneys, accountants or advisors of you or any
such affiliate on a confidential basis, (b) pursuant to the order of any court
or administrative agency in any pending legal or administrative proceeding, or
otherwise as required by applicable law or stock exchange requirement or
compulsory legal process (in which case you agree to inform us promptly thereof
to the extent lawfully permitted to do so), (c) if the Commitment Parties
consent in writing to such proposed disclosure, (d) the Term Sheets and the
existence of this Commitment Letter (but not this Commitment Letter or the Fee
Letters) may be disclosed to any rating agency in connection with the
Transactions, or (e) in connection with the enforcement of your rights
hereunder; provided that you may disclose (i) this Commitment Letter and the
contents hereof to the Target and each of its officers, directors, employees,
attorneys, accountants, agents and advisors involved in the consideration of the
Transactions on a confidential basis and to equity investors involved in the
consideration of the Transactions on a confidential basis; (ii) the Fee Letters,
to the extent the Fee Letters has been redacted with respect to the fee amounts
and the pricing and other economic terms of the “Market Flex” provisions to the
Target and its officers, directors, employees, attorneys, accountants, agents
and advisors involved in the consideration of the Transactions, on a
confidential basis; (iii) the aggregate fee amounts contained in the Fee Letters
as part of Projections, pro forma information or a generic disclosure of
aggregate sources and uses related to fee amounts related to the Transactions to
the Target and its respective officers, directors, employees, attorneys,
accountants and advisors involved in the consideration of the Transactions, on a
confidential basis, or to the extent customary or required in offering and
marketing materials for the Facilities or the Senior Unsecured Notes or Takeout
Securities or in any public filing relating to the Transactions; (iv) the Term
Sheets and the other exhibits and annexes to this Commitment Letter in any
syndication of the Facilities or other marketing efforts for debt to be used to
finance the Transactions; and (v) you may disclose this Commitment Letter (but
not the Fee Letters) and its contents in any proxy statement or other public
filing relating to the Acquisition. We agree that we will permit you to review
and approve (such approval not to be unreasonably withheld or delayed) any
reference to you or any of your respective affiliates in connection with the
Facilities or the transactions contemplated hereby contained in any press
release or similar written disclosure prior to public release. The obligations
under this paragraph with respect to this Commitment Letter shall terminate
automatically after the Facilities Documentation has been executed and delivered
by the parties thereto to the extent superseded thereby.  To the extent not
earlier terminated, the provisions of this paragraph with respect to this
Commitment Letter shall automatically terminate on the second anniversary of the
date hereof. Notwithstanding the foregoing, the Agency Fee Letter may not be
disclosed to any other party without the prior consent of Goldman Sachs.

 

 15 

 

 

We and our affiliates will use all confidential information provided to us or
such affiliates by or on behalf of you hereunder (including any information
obtained by us or our affiliates based on a review of the books and records
relating to you or the Target or any of your or its respective subsidiaries or
affiliates) or in connection with the Acquisition and the related Transactions
solely for the purpose of providing the services which are the subject of this
Commitment Letter and shall treat confidentially all such information and shall
not publish, disclose or otherwise divulge, such information; provided that
nothing herein shall prevent us and our affiliates from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process based on the advice of
counsel (in which case we agree (except with respect to any audit or examination
conducted by bank accountants or any governmental or bank regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, to inform you promptly thereof prior to
disclosure), (b) upon the request or demand of any regulatory authority
(including any self-regulatory authority) having jurisdiction over us or any of
our affiliates (in which case we agree (except with respect to any audit or
examination conducted by bank accountants or any governmental or bank regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law, to inform you promptly thereof
prior to disclosure), (c) to the extent that such information becomes publicly
available other than by reason of improper disclosure by us or any of our
affiliates or Representatives in violation of any confidentiality obligations
owing to you, the Target or any of your or its respective affiliates (including
those set forth in this paragraph), (d) to the extent that such information is
received by us from a third party that is not, to our knowledge, subject to
contractual or fiduciary confidentiality obligations owing to you or any of your
or its respective affiliates or related parties, (e) to the extent that such
information is independently developed by us, (f) to our affiliates and to our
and its respective employees, legal counsel, independent auditors, professionals
and other experts or agents who need to know such information in connection with
the Transactions and who are informed of the confidential nature of such
information and have been advised of their obligation to keep information of
this type confidential, (g) in the case of the Term Sheets, or marketing term
sheets based substantially on the Term Sheets, to ratings agencies in connection
with obtaining ratings for the Borrower and the Senior Unsecured Bridge Facility
or the Senior Unsecured Notes or to potential or prospective Lenders (other than
any Disqualified Lenders), participants or assignees and to any direct or
indirect contractual counterparty to any swap or derivative transaction relating
to the Borrower or any of its subsidiaries or their respective obligations, in
each case who agree to be bound by the terms of this paragraph (or language
substantially similar to this paragraph); (h) to the extent you have consented
to such disclosure, (i) for purposes of establishing a “due diligence” defense
or in connection with any remedy or enforcement of any right hereunder or under
the Fee Letters, or (j) to the extent necessary or customary for inclusion in
league table measurement; provided, further, that the disclosure of any such
information to any Lenders or prospective Lenders or participants or prospective
participants referred to above shall be made subject to the acknowledgment and
acceptance by such Lender or prospective Lender or participant or prospective
participant that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and us, including, without limitation, as agreed in
any Information Materials or other marketing materials) in accordance with
customary syndication processes and customary market standards for dissemination
of such type of information. In addition, each Commitment Party may disclose the
existence of the Facilities and the information about the Facilities contained
in the Term Sheets in customary fashion to market data collectors, similar
services providers to the lending industry, and service providers to any other
Commitment Party in connection with the administration and management of the
Facilities. Our and our affiliates’ obligations under this paragraph shall
terminate automatically and be superseded by the confidentiality provisions in
the Facilities Documentation upon the Closing Date; provided, further, that if
the Closing Date does not occur, this paragraph shall automatically terminate on
the second anniversary hereof. Neither the Commitment Parties nor any of their
affiliates will use confidential information obtained from you by virtue of the
transactions contemplated by this Commitment Letter or their other relationships
with you in connection with the performance by it of services for other persons.

 

 16 

 

 

Notwithstanding anything herein to the contrary, you (and any of your employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Commitment Letter and the Fee Letters and all materials of
any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure, except that (i) tax treatment
and tax structure shall not include the identity of any existing or future party
(or any affiliate of such party) to this Commitment Letter or the Fee Letters
and (ii) no party shall disclose any information relating to such tax treatment
and tax structure to the extent nondisclosure is reasonably necessary in order
to comply with applicable securities laws. For this purpose, the tax treatment
of the transactions contemplated by this Commitment Letter and the Fee Letters
is the purported or claimed U.S. Federal income tax treatment of such
transactions and the tax structure of such transactions is any fact that may be
relevant to understanding the purported or claimed U.S. Federal income tax
treatment of such transactions.

 

13.Surviving Provisions.

 

The reimbursement, indemnification, confidentiality (to the extent provided
above), syndication, information, jurisdiction, governing law, venue and waiver
of jury trial provisions contained herein, in the Fee Letters and the provisions
of Section 8 of this Commitment Letter shall remain in full force and effect
regardless of whether the Facilities Documentation shall be executed and
delivered and (other than in the case of the syndication provisions)
notwithstanding the termination of this Commitment Letter or the Initial
Lenders’ commitments hereunder and our agreements to perform the services
described herein; provided that your obligations under this Commitment Letter,
other than those relating to confidentiality and to the syndication of the
Facilities, shall automatically terminate and be superseded by the corresponding
provisions of the Facilities Documentation (with respect to indemnification,
reimbursement and confidentiality, to the extent covered thereby) upon the
initial funding under the Facilities and the payment of all amounts owing at
such time hereunder and under the Fee Letters, and you shall be released from
all liability in connection therewith at such time.

 

14.PATRIOT Act Notification.

 

We hereby notify you that, pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT
Act”), each of us and each Lender is required to obtain, verify and record
information that identifies the borrower and each guarantor of the Facilities,
which information includes the name, address, tax identification number and
other information regarding the borrower and each guarantor of the Facilities
that will allow us or such Lender to identify each borrower and each guarantor
of the Facilities in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective as to each
of us and each Lender. You hereby acknowledge and agree that we shall be
permitted to share any or all such information with the Lenders.

 

 17 

 

 

15.Acceptance and Termination.

 

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letters by
returning to Goldman Sachs executed counterparts hereof and of the Fee Letter
not later than 11:59 p.m., New York City time, on September 16, 2016. The
Initial Lenders’ commitments hereunder, and the Commitment Parties’ agreements
to perform the services described herein, will expire automatically and without
further action or notice and without further obligation to you at such time in
the event Goldman Sachs has not received such executed counterparts in
accordance with the immediately preceding sentence. This Commitment Letter will
become a binding commitment on the Commitment Parties only after it has been
duly executed and delivered by you in accordance with the first sentence of this
Section 15. In the event that the Closing Date does not occur on or prior to the
earliest to occur of (x) the date that is five business days following the End
Date (as defined in the Purchase Agreement dated as of August 29, 2016), (y) the
termination of the Purchase Agreement in accordance with its terms in the event
the Acquisition is not consummated and (z) the consummation of the Acquisition
(with or without the funding of the Facilities), then this Commitment Letter and
the commitments of the Initial Lenders hereunder, and the Commitment Parties’
agreements to perform the services described herein, shall automatically
terminate without further action or notice and without further obligation to you
unless the Commitment Parties shall, in their discretion, agree to an extension
in writing. Notwithstanding the foregoing, to the extent you obtain commitments
under any Alternate Facility, you shall promptly notify us and the entire
commitment under the Revolving Facility will be terminated. You shall have the
right to terminate this Commitment Letter and the commitments of the Lenders
hereunder (in whole or in part) at any time upon written notice to them from
you, subject to your surviving obligations as set forth in Section 13 of this
Commitment Letter and in the Fee Letters. Notwithstanding anything in this
Section 15 to the contrary, the termination of any commitment pursuant to this
Section 15 does not prejudice your or our rights and remedies in respect of any
breach of this Commitment Letter that occurred prior to such termination.

 

[Signature page follows.]

 

 18 

 

 

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Acquisition.

 

  Very truly yours,       GOLDMAN SACHS BANK USA       By: /s/ Thomas M. Manning
  Name: Thomas M. Manning   Title: Authorized Signatory

 

[Signature page to Commitment Letter]

 

 

 

 

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Acquisition.

 



  ROYAL BANK OF CANADA       By: /s/ James S. Wolfe   Name: James S. Wolfe  
Title: Managing Director, Head of Global Leveraged Finance



 

[Signature page to Commitment Letter]

 

 

 

 

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Acquisition.

 

Accepted and agreed to as of

the date first above written:

 

RITCHIE BROS. AUCTIONEERS INCORPORATED       By: /s/ Sharon Driscoll   Name:
Sharon Driscoll   Title: Chief Financial Officer        

 

[Signature page to Commitment Letter]

 

 

 

  

EXHIBIT A

 

$150.0 Million Revolving Credit Facility

Summary of Principal Terms and Conditions2

 

Borrower: Ritchie Bros. Auctioneers Incorporated, a public company incorporated
in Canada (the “Borrower”).     Transactions:

The Borrower, through one of its direct or indirect subsidiaries, intends to
acquire (the “Acquisition”) the Target pursuant to an Agreement and Plan of
Merger (together with all exhibits, schedules and annexes thereto, the “Purchase
Agreement”) dated as of August 29, 2016 among the Borrower, MergerSub, the
Target and Fortis Advisors LLC as representative for the Indemnifying
Security-Holders referred to therein.

 

In connection with the Acquisition:

 

(a) on or before the Closing Date, (i) the Borrower’s existing revolving credit
facility governed by that certain (x) Amended and Restated Credit Agreement,
dated as of May 31, 2013, as amended (the “BofA Credit Agreement”), among Bank
of America, N.A. as the lender, the additional revolving borrowers party
thereto, and the other lenders and parties thereto and (y) Credit Agreement,
dated as of September 27, 2013, as amended, amended and restated and/or
supplemented from time to time, among U.S. Bank National Association as the
lender, the Borrower and the other parties thereto, will, in each case, be
repaid in full, and all commitments thereunder will be terminated and all
security interests (if any) relating thereto shall be released, (ii) the
Borrower’s existing notes governed by that certain Second Amended and Restated
Private Shelf Agreement, dated as of November 14, 2014, as amended (the “Shelf
Agreement”), the Borrower, the co-obligors party thereto and the purchasers from
time to time party thereto, will be repaid in full, and the Shelf Agreement will
be terminated and (iii) to the extent that any other committed or uncommitted
revolving credit facility (including, for the avoidance of doubt, the
uncommitted credit facility dated as of December 20, 2012, as amended, amended
and restated and/or supplemented from time to time, by and among ING Bank N.V.
as the lender, the Borrower and the other parties thereto) of the Borrower and
its Restricted Subsidiaries (as defined below) (the “Existing Cash Management
Facilities”) would prohibit the Transactions on the Closing Date, such revolving
credit facility will be repaid in full, and all commitments thereunder will be
terminated and all security interests (if any) relating thereto shall be
released (all indebtedness referred to in this clause (a), the “Borrower’s
Existing Debt”);

 



 

2 All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this term sheet (the “RCF Term Sheet”) is
attached, Exhibit B, the annexes to Exhibit A or Exhibit B or the other exhibits
thereto. In the event any such capitalized term is subject to multiple and
differing definitions, the appropriate meaning thereof for purposes of this
Exhibit A shall be determined by reference to the context in which it is used.

 

 

 

 

 

(b) the Borrower may obtain the senior secured revolving credit facility
described below under the caption “Revolving Facility”;

 

(c) either (i) the Borrower will issue the Senior Unsecured Notes in a Rule 144A
/ Regulation S offering or other private placement or issue Takeout Securities
or incur Replacement Loans in an aggregate principal amount of $850.0 million or
(ii) if all or any portion of the Senior Unsecured Notes or Takeout Indebtedness
are not issued or Replacement Loans are not incurred, the Borrower will obtain
the senior unsecured bridge loan facility (the “Senior Unsecured Bridge
Facility”) described under the caption “Senior Unsecured Bridge Facility” in
Exhibit B to the Commitment Letter to which this Term Sheet is attached;

 

(d) the Acquisition will be consummated on the Closing Date and the Target will
become a subsidiary of the Borrower;

 

(e) the existing indebtedness for borrowed money of the Target and its
subsidiaries under the Target’s existing credit facility governed by that
certain Credit Agreement, dated as of September 16, 2015, as amended (“Target’s
Existing Debt” and, together with the Borrower’s Existing Debt, the “Existing
Debt”) will be repaid (and all liens with respect thereto shall have been
terminated and released) (such transactions, together with the transactions
referred to in paragraph (a) above, the “Refinancing”); and

 

(f) fees and expenses incurred in connection with the foregoing (the
“Transaction Costs”) will be paid. The Acquisition, the Refinancing, the
Facilities, the offering of the Senior Unsecured Notes and the other
transactions described in this paragraph are collectively referred to herein as
the “Transactions”.

 

Administrative Agent: Goldman Sachs, acting through one or more of its branches
or affiliates, will act as sole administrative agent (in such capacity, the “RCF
Agent”) for a syndicate of banks, financial institutions and other institutional
lenders reasonably acceptable to the Borrower (together with the Initial Lenders
holding Revolving Commitments (as defined below), the “Revolving Lenders”) and
will perform the duties customarily associated with such role.     Collateral
Agent: Goldman Sachs, acting through one or more of its branches or affiliates,
will act as the collateral agent (in such capacity, the “Collateral Agent”) for
the Revolving Lenders and will perform the duties customarily associated with
such role.

 

  A-2

 

 

Joint Lead Arrangers and Joint Bookrunners The Lead Arrangers and Bookrunners
(each as defined in the Commitment Letter) will act as joint lead arrangers and
joint bookrunners, respectively, for the Revolving Facility and will perform the
duties customarily associated with such roles.     Revolving Facility: A senior
secured revolving credit facility (the “Revolving Facility”; the commitments to
fund the loans thereunder, the “Revolving Commitments”) made available to the
Borrower in an aggregate principal amount of $150.0 million under which Borrower
may borrow loans from time to time (the loans thereunder, together with
Swingline Loans referred to below, the “Revolving Loans”), and an amount to be
mutually agreed of which will be available through a sub-facility of the
Revolving Facility (as further increased from time to time as provided under the
section titled “Commitment Increase” below, the “Letter of Credit Cap”) in the
form of Letters of Credit (as defined below) for the account of Borrower or any
of its Restricted Subsidiaries subject to availability as described under the
heading “Availability and Amounts” below; provided that the Revolving
Commitments under the Revolving Facility on the Closing Date shall be reduced by
(i) any commitments made available under the Revolving Facility entered into
upon an Escrow Securities Demand (as defined in the Joint Fee Letter) prior to
the Closing Date and (ii) any commitments under any Existing Cash Management
Facilities that remain outstanding on the Closing Date (unless the obligations
in respect of such commitments are not secured by any security interest on any
assets of the Borrower and its Restricted Subsidiaries); provided further that a
portion of the Revolving Facility to be mutually agreed may be made available in
Canadian Dollars, British Pounds Sterling, Euros and Australian Dollars, in each
case, subject to sublimits to be mutually agreed (each a “Permitted Foreign
Currency”).     Swingline Loans:

In connection with the Revolving Facility, the RCF Agent (in such capacity, the
“Swingline Lender”) will make available to the Borrower, upon same-day notice, a
swingline facility under which the Borrower may make short-term borrowings in
U.S. dollars only of up to an aggregate amount to be mutually agreed upon.
Except for purposes of calculating the commitment fee described in Annex I
hereto, such swingline borrowings will reduce availability under the Revolving
Facility on a dollar-for-dollar basis.

 

Defaulting Lender provisions will be consistent with the RCF Credit
Documentation (as defined below).

 

  A-3

 

 

Commitment Increase: The Borrower shall have the right to solicit existing
Revolving Lenders or prospective lenders who are eligible assignees reasonably
acceptable to the RCF Agent and the Issuing Banks (as defined below) to provide
additional revolving loan commitments under the Revolving Facility (a
“Commitment Increase”) in an aggregate amount not to exceed an amount to be
agreed and on such other terms and conditions to be mutually agreed.    

Purpose:

 

The proceeds of Revolving Loans will be used by the Borrower from time to time
for general corporate purposes after the Closing Date; provided that the amount
of Revolving Loans permitted to be incurred on the Closing Date shall be subject
to the restrictions set forth in the “Availability and Amounts” section below.  
  Availability and Amounts:

From and after the Closing Date, Revolving Loans under the Revolving Facility
(exclusive of Letter of Credit usage) will be available at any time prior to the
final maturity of the Revolving Facility, in minimum principal amounts and upon
notice to be mutually agreed upon; provided that Revolving Loans made on the
Closing Date will be limited to an amount sufficient to, at the option of the
Borrower, (i) pay consideration under the Purchase Agreement, (ii) pay
Transaction Costs and/or (iii) backstop, replace or cash collateralize letters
of credit outstanding on the Closing Date; provided that the aggregate amount of
Revolving Loans drawn under the Revolving Facility on the Closing Date shall not
exceed $30 million (the “Closing Date Draw Amount”); provided further that the
Commitment Parties’ commitments to provide Revolving Commitments under the
Revolving Facility on the Closing Date shall be reduced by (i) any commitments
made under the Revolving Facility entered into pursuant to an Escrow Securities
Demand prior to the Closing Date and (ii) any commitments under any Existing
Cash Management Facilities that remain outstanding on the Closing Date (unless
the obligations in respect of such commitments are not secured by any security
interest on any assets of the Borrower and its Restricted Subsidiaries).

 

Subject to customary terms and conditions to be mutually agreed, the Borrower
and/or a Local Borrowing Subsidiary (to be defined in a manner mutually agreed)
may borrow Revolving Loans (or, in the sole discretion of the relevant Local
Lender (as defined below), bankers’ acceptances) in U.S. dollars or a Permitted
Foreign Currency from affiliates of the RCF Agent (or, if such affiliates of the
RCF Agent decline to act as a Local Lender, such other financial institutions
reasonably acceptable to the RCF Agent) (each, a “Local Lender”), with each
Revolving Lender taking a U.S. dollar-denominated irrevocable and unconditional
participating interest therein (amounts available under this facility, the
“Local Loan Subfacility”; and the loans thereunder, the “Local Loans”).

 

  A-4

 

 

  The Local Loan Subfacility shall include terms no less favorable to the
Borrower than such corresponding terms under the Existing Revolving Facility and
shall address the structure and operating requirements of the Borrower and its
subsidiaries after giving effect to the Acquisition.     Interest Rates and
Fees: As set forth on Annex I hereto.     Default Rate: The applicable interest
rate plus 2.0% per annum payable on overdue amounts only.     Final Maturity:
The Revolving Facility will mature and the Revolving Commitments thereunder will
terminate on the date that is 5 years after the Closing Date; provided that the
RCF Credit Documentation shall provide the right for individual Revolving
Lenders to agree to extend the maturity date of all or a portion of the
commitments and outstanding loans under the Revolving Facility upon the request
of the Borrower and without the consent of any other Revolving Lender; it being
understood that each Revolving Lender shall have the opportunity to participate
in such extension on the same terms and conditions as each other Revolving
Lender (it being understood that no existing Revolving Lender will have any
obligation to commit to any such extension); provided, further, that any such
extension, without limitation, may, subject to the Borrower’s consent, contain
an increase in the interest rate payable with respect to such extended loans and
commitments, with such extensions not subject to any “default stoppers”,
financial tests or “most favored nation” pricing provisions.     Letters of
Credit: Letters of credit under the Revolving Facility (“Letters of Credit”)
will be issued by the RCF Agent and other Revolving Lenders acceptable to the
Borrower and the RCF Agent that shall have consented to such role (each, an
“Issuing Bank”); provided that, no Revolving Lender as of the Closing Date shall
be required to issue Letters of Credit in excess of its ratable share of the
Letters of Credit sublimit (determined based on its ratable share of the
Revolving Commitments as of the Closing Date); provided further, that Goldman
Sachs (or its affiliates) shall only be required to issue standby Letters of
Credit denominated in U.S. dollars or a Permitted Foreign Currency and shall not
be required to issue any documentary, commercial or trade Letters of
Credit.  Letters of Credit will be denominated in U.S. Dollars or a Permitted
Foreign Currency.  Each Letter of Credit shall expire not later than the earlier
of (a) 12 months after its date of issuance and (b) unless arrangements
reasonably satisfactory to the applicable Issuing Bank and the RCF Agent have
been entered into, the fifth business day prior to the final maturity of the
Revolving Facility; provided, however, that any Letter of Credit may provide for
renewal thereof for additional periods of up to 12 months or such longer period
as may be agreed by the applicable Issuing Bank pursuant to arrangements
reasonably satisfactory to it (which in no event shall extend beyond the date
referred to in clause (b) above, unless cash collateralized or backstopped in a
manner reasonably satisfactory to such Issuing Bank).  

 

  A-5

 

 

 

Drawings under any Letter of Credit shall be reimbursed by the Borrower within
one business day after notice of such drawing is received by the Borrower from
the applicable Issuing Bank. To the extent that the Borrower does not reimburse
such Issuing Bank on such day, the Revolving Lenders under the Revolving
Facility shall be irrevocably obligated to reimburse such Issuing Bank pro rata
based upon their respective Revolving Commitments in the currency in which the
applicable Letter of Credit is denominated.

 

The issuance of all Letters of Credit shall be subject to the customary
procedures of the applicable Issuing Bank.

        Guarantees: All obligations of the Borrower under the Revolving Facility
(collectively, the “Obligations”) (including, at the option of the Borrower, all
obligations of any Loan Party (as defined below) under any currency, interest
rate protection or other hedging arrangements (the “Secured Hedging
Obligations”) and any cash management arrangements (the “Secured Cash Management
Obligations”), in each case entered into with the RCF Agent, the Lead Arrangers,
a Revolving Lender or an affiliate of any of the foregoing at the time such
transaction is entered into) (other than any obligation of any Loan Party to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act (a
“Swap”) will be unconditionally guaranteed (the “Guarantees”) by (x) the
Borrower (other than with respect to its own obligations) and (y) each of the
Borrower’s existing and subsequently acquired or organized direct or indirect
wholly-owned Restricted Subsidiaries (as defined below), other than any Excluded
Subsidiaries (the entities described in the foregoing clauses (x) and (y), the
“Guarantors” and, together with the Borrower, the “Loan Parties”); provided that
Guarantors shall not include (unless at the option of the Borrower, such
subsidiary is designated as a Guarantor by the Borrower) (a) Unrestricted
Subsidiaries, (b) immaterial subsidiaries (to be defined in a manner to be
mutually agreed), (c) any subsidiary that is prohibited by applicable law, rule
or regulation or by any contractual obligation existing on the Closing Date (or,
if later, the date it becomes a Restricted Subsidiary), and not created in
contemplation hereof or of such subsidiary becoming a Restricted Subsidiary,
from guaranteeing the Revolving Facility or which would require governmental
(including regulatory) consent, approval, license or authorization to provide a
Guarantee unless such consent, approval, license or authorization has been
received, (d) subsidiaries that are not wholly owned, (e) not-for-profit
subsidiaries, (f) captive insurance subsidiaries, (g) special purpose entities
in connection with permitted receivables securitizations or (h) any subsidiaries
organized outside the United States or Canada (the “Excluded Subsidiaries”).

 

  A-6

 

 

 

The Borrower may, at its option, cause any subsidiary that is not otherwise
required to become a Guarantor to become a Guarantor.

 

Notwithstanding the foregoing, (A) subsidiaries may be excluded from the
guarantee requirements in circumstances where the Borrower and the RCF Agent
reasonably agree that the cost or material tax consequences of providing such a
guarantee is excessive in relation to the value afforded thereby and (B) the
Guarantees shall be subject to general statutory and common law limitations,
including, in the case of Guarantors organized under the laws of the United
States or a jurisdiction thereof, fraudulent transfer restrictions (it being
understood that such restrictions shall be addressed only by customary savings
clauses).

 

For purposes of the RCF Credit Documentation, “Restricted Subsidiary” means any
existing and future direct or indirect subsidiary of the Borrower other than any
Unrestricted Subsidiary (as defined below).

    Security:

Subject in all respects to the Certain Funds Provision, the Obligations
(including, at the option of the Borrower, the Secured Hedging Obligations and
Secured Cash Management Obligations) will be secured by perfected first-priority
security interests in substantially (i) all personal property of the respective
Loan Party to the extent consisting of accounts receivable, credit card
receivables, loans receivable, other receivables, tax refunds, inventory, cash,
cash equivalents, securities and deposit accounts (subject to exceptions for
Excluded Accounts (as defined below)), and other assets in such accounts,
commercial tort claims, general intangibles related to the foregoing (including
rights under customer lease agreements and other customer contracts, but
excluding capital stock and intellectual property), payment intangibles, rights
to business interruption insurance, intellectual property to the extent attached
to or necessary to sell the foregoing, insurance policies related to the
foregoing, chattel paper, documents and supporting obligations, and books and
records to the extent related to the foregoing, in each case, whether owned on
the Closing Date or thereafter acquired (and any proceeds and products thereof
in whatever form received), and (ii) all now owned or hereafter acquired
personal property and real property of the respective Loan Party, including
without limitation, with respect to obligations of the Loan Parties, a pledge of
the capital stock of each Restricted Subsidiary directly held by each Loan Party
(clauses (i) and (ii) together, the “Collateral”), in each case other than
Excluded Assets (as defined below). 

 

  A-7

 

 

 

All the above-described pledges, security interests and mortgages shall be
created on terms consistent with the RCF Credit Documentation Principles, and
none of the Collateral shall be subject to any other liens (except for permitted
liens).

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) (x) any fee-owned real property located outside of the United
States or Canada, (y) any fee-owned real property with a fair market value less
than $15 million (with all required mortgages being permitted to be delivered
after the Closing Date) and (z) all real property leasehold interests (and there
will be no requirements to deliver landlord lien waivers, bailee letters,
estoppels or collateral access letters), (ii) motor vehicles and other assets
subject to certificates of title, (iii) letter of credit rights (other than to
the extent such rights can be perfected by filing a UCC or a PPSA financing
statement) and commercial tort claims below a threshold to be mutually agreed,
(iv) “margin stock” (within the meaning of Regulation U) and pledges and
security interests prohibited by applicable law, rule or regulation or
agreements with any governmental authority or which would require governmental
(including regulatory) consent, approval, license or authorization to provide
such security interest unless such consent, approval, license or authorization
has been received, in each case, after giving effect to the applicable
anti-assignment provisions of the UCC or PPSA or other applicable law,
(v) equity interests in any entities other than wholly-owned subsidiaries to the
extent not permitted by the terms of such entity’s organizational or joint
venture documents, (vi) deposit accounts, securities accounts, commodities
accounts, and other similar accounts (A) for the sole purpose of funding payroll
obligations, employee benefit or health benefit obligations, tax obligations,
escrow arrangements or holding funds owned by persons other than a Loan Party,
(B) that are zero-balance accounts, (C) that are accounts in jurisdictions other
than in the jurisdiction of organization of the applicable granting Loan Party,
the United States or any state thereof or Canada or any province or territory
thereof, (D) qualifying under exceptions consistent with the RCF Credit
Documentation Principles, or (E) that are accounts other than those described in
the preceding clauses (A) through (D) with respect to which the average daily
balance of the funds maintained on deposit therein does not exceed an amount
consistent with the RCF Credit Documentation Principles (“Excluded Accounts”)
(vii) any lease, license or other agreement or any property subject to a
purchase money security interest, capital lease obligation, or other arrangement
to the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement, purchase money, capital lease
obligation, or other arrangement or create a right of termination in favor of
any other party thereto (other than a Loan Party) after giving effect to the
applicable anti-assignment provisions of the UCC, PPSA or other applicable law,
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC, the PPSA or other applicable law
notwithstanding such prohibition, (viii) those assets as to which the RCF Agent
and the Borrower reasonably agree that the cost or material tax consequences of
providing or obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Revolving Lenders of the security to
be afforded thereby, (ix) receivables and related assets sold to any receivables
subsidiary or otherwise pledged in connection with any permitted receivables
securitizations, (x) equity interests in immaterial subsidiaries (or any person
that is not a subsidiary which, if a subsidiary would constitute an immaterial
subsidiary), captive insurance subsidiaries, not-for-profit subsidiaries,
special purpose entities in connection with permitted receivables
securitizations and Unrestricted Subsidiaries, (xi) intellectual property
requiring filing in a jurisdiction outside of the United States or Canada, (xii)
any intent-to-use trademark application prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable U.S. federal law, (xiii)
equity interests in Cura Classis (US) Hold Co LLC, Cura Classis Canada (Hold Co)
Inc., and Cura Classis UK (Hold Co) Limited and (xiv) other exceptions to be
mutually agreed upon (the foregoing described in clauses (i) through (xiv) are,
collectively, the “Excluded Assets”).

 

  A-8

 

 

 

Notwithstanding anything to the contrary, no Loan Party shall be required, nor
shall the RCF Agent be authorized, to (i) perfect the above-described pledges,
security interests and mortgages by any means other than by (A)(1) filings
pursuant to the UCC or the PPSA in the office of the secretary of state (or
similar central filing office) of the relevant State(s) or provinces or
territories and (2) filings in the applicable real estate records with respect
to real properties included in the Collateral or any fixtures relating to such
properties, (B) filings in the USPTO and/or USCO and/or comparable Canadian
filing office, as applicable, with respect to intellectual property as expressly
required in the RCF Credit Documentation, and (C) delivery to the RCF Agent of
all Stock Certificates, intercompany notes and other instruments and tangible
chattel paper (in the case of instruments and tangible chattel paper, to the
extent such intercompany note or other instrument or tangible chattel paper is
in an amount in excess of an amount consistent with the RCF Credit Documentation
Principles) to be held in its possession, in each case as expressly required in
the RCF Credit Documentation, (ii) enter into any control agreement with respect
to any Excluded Account or any other deposit account, securities account or
commodities account, (iii) take any action (other than the actions listed in
clause (A)(1), (B), and (C) above) with respect to any assets located outside of
the United States or Canada, or (iv) to take any actions in any jurisdiction
other than the United States or Canada (or any political subdivision thereof) or
enter into any collateral documents governed by the laws of any jurisdiction
(other than the United States or Canada or any political subdivision thereof)
(the foregoing described in clauses (i) through (iv) are, collectively,
the “Excluded Perfection Requirements”).

 

Notwithstanding anything to the contrary contained herein, the above
requirements under “Security” shall be, as of the Closing Date, subject to the
Certain Funds Provision set forth in the Commitment Letter.

 

Notwithstanding the foregoing, the Collateral shall be subject to, in the case
of Loan Parties organized under the laws of the United States or a jurisdiction
thereof, fraudulent transfer restrictions (it being understood that such
restrictions shall be addressed only by customary savings clauses).

    Mandatory Prepayments: Limited to the following: If the sum of (x) the
aggregate principal amount of Revolving Loans outstanding at such time and (y)
the aggregate Letter of Credit exposure of the Revolving Lender at such time
shall exceed the aggregate Revolving Commitments at such time (after giving
effect to any concurrent termination or reduction thereof), the Borrower will
promptly after receiving written notice from the RCF Agent of such excess, at
the Borrower’s option: (i) prepay Revolving Loans (without premium or penalty)
and/or (ii) cash collateralize the Letter of Credit exposure, in the aggregate
amount of such excess.    

Voluntary Commitment Reductions and Prepayments:

 

Voluntary reductions of the unutilized portion of the Revolving Commitments and
prepayments of borrowings under the Revolving Facility will be permitted at any
time, in minimum principal amounts to be mutually agreed, subject to customary
notice requirements and without premium or penalty (subject to customary
reimbursement of the Revolving Lender’s redeployment costs (other than lost
profits) in the case of a prepayment of Adjusted LIBOR borrowings other than on
the last day of the relevant interest period).

 

  A-9

 

 

Unrestricted Subsidiaries: The RCF Credit Documentation will contain provisions
pursuant to which, subject to limitations on loans, advances, guarantees and
other investments in Unrestricted Subsidiaries (but no other limitations), the
Borrower will be permitted to designate any existing or subsequently acquired or
organized subsidiary as an “Unrestricted Subsidiary” and subsequently
re-designate any such Unrestricted Subsidiary as a Restricted Subsidiary so long
as, after giving effect to any such designation or re-designation, (a) any such
designation as a “Restricted Subsidiary” shall constitute the incurrence at the
time of designation of any indebtedness or liens of such subsidiary existing at
such time, (b) the fair market value of such subsidiary at the time it is
designated as an “Unrestricted Subsidiary” shall be treated as an investment by
the Borrower at such time, which is permitted under the RCF Credit
Documentation, (c) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated as an Unrestricted Subsidiary, (d)
giving effect to any such designation as an Unrestricted Subsidiary (but not in
connection with any re-designation as a Restricted Subsidiary), the resultant
investment is otherwise permitted by the investment covenant described under
“Negative Covenants” below, and (e) each subsidiary that is a Restricted
Subsidiary under the Senior Unsecured Notes or Senior Unsecured Bridge Facility
(if applicable) shall not be designated as an “Unrestricted Subsidiary” under
the Revolving Facility (if applicable) unless it is designated as an
Unrestricted Subsidiary under the Senior Unsecured Notes or Senior Unsecured
Bridge Facility substantially contemporaneously therewith. Unrestricted
Subsidiaries will not be subject to the guarantee requirements, representations
and warranties, affirmative or negative covenants, events of default or other
provisions of the RCF Credit Documentation and the results of operations and
indebtedness of Unrestricted Subsidiaries will not be taken into account for
purposes of determining compliance with the financial ratio tests except to the
extent of distributions received therefrom.     Documentation: The definitive
documentation for the Revolving Facility (the “RCF Credit Documentation”) will
be documented under a single credit agreement, will contain the terms set forth
in this Exhibit A and Exhibit C, and to the extent not covered by this Exhibit A
and Exhibit C, will be substantially consistent with a precedent to be mutually
agreed, with changes and modifications that give due regard to (a) the
operational and strategic requirements of the Borrower and its subsidiaries in
light of their size, capital structure, industries, businesses, business
practices, jurisdiction of incorporation and related currency and other
provisions and (b) qualifications, thresholds, exceptions, “baskets” and grace
and cure periods shall be as mutually agreed; provided that the RCF Credit
Documentation shall contain only those conditions to borrowing, mandatory
prepayments, representations and warranties, covenants (affirmative, negative
and financial) and events of default expressly set forth in this RCF Term Sheet,
in each case, applicable to the Borrower and its Restricted Subsidiaries
(collectively, for purposes of this Exhibit A, the “RCF Credit Documentation
Principles”). The RCF Credit Documentation will be negotiated in good faith
within a reasonable time period to be determined based on the expected Closing
Date and shall be subject in all respects to the Certain Funds Provision.

 

  A-10

 

 

 

For purposes of calculating Consolidated EBITDA (as defined below), the First
Lien Net Leverage Ratio, and the Total Net Leverage Ratio (each of the foregoing
to be defined in a manner to be mutually agreed, but in any event the First Lien
Net Leverage Ratio and the Total Net Leverage Ratio (i) shall include netting of
all cash and cash equivalents and (ii) will only include debt for borrowed money
and capital lease obligations and all amounts drawn (and unreimbursed) under
outstanding Letters of Credit in the numerator), pro forma effect will be given
to acquisitions and other investments, material dispositions and certain other
specified transactions.

 

“Consolidated EBITDA” to be defined in a manner to be mutually agreed, with
adjustments to include, without limitation and without duplication, the
following:

 

(i)   expected cost savings, operating expense reductions, restructuring charges
and expenses and synergies related to the Transactions projected by the Borrower
in good faith to result from actions with respect to which substantial steps
have been, will be, or are expected to be, realizable (in the good faith
determination of the Borrower) within 18 months after the Closing Date, which
are reasonably identifiable and factually supportable; provided that amounts
added-back for any period pursuant to this clause (i), together with amounts
added back pursuant to clause (ii), shall not exceed 20% of EBITDA for such
period (calculated prior to giving effect to such adjustments);

 

  A-11

 

 

 

 

(ii)   expected cost savings, operating expense reductions, restructuring
charges and expenses and synergies related to mergers and other business
combinations, acquisitions, divestitures, restructuring, cost savings
initiatives which are reasonably identifiable and factually supportable and
other similar initiatives and projected by the Borrower in good faith to result
from actions with respect to which substantial steps have been, will be, or are
expected to be, realizable (in the good faith determination of the Borrower)
within 18 months after such transaction or initiative is consummated; provided
that amounts added-back for any period pursuant to this clause (ii), together
with amounts added back pursuant to clause (i), shall not exceed 20% of EBITDA
for such period (calculated prior to giving effect to such adjustments);

 

(iii)   non-cash losses, charges and expenses (including non-cash compensation
charges);

 

(iv)   extraordinary, unusual or non-recurring losses, charges and expenses;

 

(v)   cash restructuring and related charges and business optimization expenses;

 

(vi)   unrealized gains and losses due to foreign exchange adjustments
(including, without limitation, losses and expenses in connection with currency
and exchange rate fluctuations);

 

(vii)   costs and expenses in connection with the Transactions;

 

(viii)  expenses or charges related to any equity offering, permitted
investment, acquisition, disposition, recapitalization or incurrence of
permitted indebtedness (whether or not consummated), including non-operating or
non-recurring professional fees, costs and expenses related thereto;

 

(ix)   interest, taxes, amortization, depreciation and other add-backs
consistent with the RCF Credit Documentation Principles; and

 

(x)   losses from discontinued operations and non-ordinary course asset sales.

 

The RCF Credit Documentation will contain language to address the European Union
bail-in rules in customary form.

 

  A-12

 

 

Representations and Warranties:

Applicable to the Borrower and its Restricted Subsidiaries and limited to the
following with respect to the RCF Credit Documentation: corporate or other
organizational status and power; authorization and non-contravention with
respect to the execution, delivery and performance of the RCF Credit
Documentation, legal, valid and binding documentation and no consents or
governmental authorizations with respect to the execution, delivery and
performance of the RCF Credit Documentation; accuracy of financial statements
and disclosures, confidential information memorandum and other information and
good faith financial forecasts; no Material Adverse Effect (as defined below);
absence of material litigation; with respect to the execution, delivery and
performance of the RCF Credit Documentation, no material violation of, or
conflicts with, law or material agreements; compliance with laws (including
ERISA and Canadian pension standards legislation, margin regulations, laws
applicable to sanctioned persons, OFAC, SEMA, the FCPA, CFPOA, the Criminal Code
and other anti-corruption, anti-terrorism and anti-money laundering laws);
payment of taxes; ownership of properties; Intellectual Property;
inapplicability of the Investment Company Act; solvency as of the Closing Date
of the Borrower and its Subsidiaries on a consolidated basis defined in a manner
consistent with Exhibit D to the Commitment Letter; labor matters (including
pensions); environmental laws and other regulatory matters; validity and
perfection of security interests in the Collateral; insurance; use of proceeds;
it being understood that representations and warranties shall in no event be a
condition to the availability of any Facility on the Closing Date in a manner
that is inconsistent with the Certain Funds Provision.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, financial condition or results of operations of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) a material and adverse effect on
the rights and remedies of the RCF Agent and the Revolving Lenders, taken as a
whole, under the RCF Credit Documentation or (c) a material and adverse effect
on the ability of the Loan Parties, taken as a whole, to perform their payment
obligations under the RCF Credit Documentation.

    Conditions Precedent to Initial Borrowing: The initial borrowing under the
Revolving Facility on the Closing Date will be subject solely to the applicable
conditions precedent set forth in Exhibit C to the Commitment Letter.    
Conditions Precedent to Borrowings After the Closing Date: All of the
representations and warranties in the RCF Credit Documentation shall be true and
correct in all material respects (but in all respects if such representation or
warranty is qualified by “material” or “Material Adverse Effect”); no default or
event of default shall be continuing; and delivery of any relevant customary
borrowing notices or Letter of Credit requests (other than with respect to any
amendment, modification, renewal or extension of a Letter of Credit which does
not increase the face amount of such Letter of Credit).

 

  A-13

 

 

Affirmative Covenants: Limited to the following (to be applicable to the
Borrower and its Restricted Subsidiaries): maintenance of corporate or other
organizational existence and rights; payment of taxes; delivery of consolidated
financial statements (together with accompanying management discussion and
analysis and budgets in the case of annual financial statements) (with (x) 90
days for delivery of annual financial statements and (y) 45 days for delivery of
quarterly financial statements for the first three fiscal quarters of a fiscal
year), and with annual financial statements to be accompanied by an audit
opinion from nationally recognized auditors that is not subject to qualification
as to “going concern” or the scope of such audit (other than any exception,
qualification or explanatory paragraph with respect to, or resulting from (i) an
upcoming maturity date under any indebtedness or (ii) any potential inability to
satisfy any financial maintenance covenant on a future date or in a future
period), delivery of customary certificates and other information (other than
information subject to attorney/client privilege or confidentiality provisions),
including information required under the PATRIOT Act; delivery of notices of
default, material litigation, material ERISA events and material events relating
to Canadian pension matters and Material Adverse Effect; maintenance of
properties in good working order; maintenance of insurance; maintenance of books
and records; material compliance with laws and regulations (including FCPA,
CFPOA, OFAC, SEMA, the PATRIOT Act, UNA, ERISA, Canadian pension standards
legislation and environmental laws); use of proceeds; inspection of books and
properties; annual lender calls; covenant to guarantee obligations and give
security and further assurances, subject, in the case of each of the foregoing
covenants, to exceptions and qualifications consistent with the RCF Credit
Documentation Principles; provided that, compliance with affirmative covenants
shall in no event be a condition to the availability of any Facility on the
Closing Date in a manner that is inconsistent with the Certain Funds Provision.

 

  A-14

 

 

Negative Covenants: Consistent with the RCF Credit Documentation Principles,
subject to baskets and exceptions to be mutually agreed and limited solely to
the following (to be applicable to the Borrower and its Restricted Subsidiaries)
limitations on: liens; investments; indebtedness; fundamental changes;
non-ordinary course dispositions of assets; restricted payments (including
dividends, and voluntary prepayments of subordinated or junior lien
indebtedness), provided that (in addition to other baskets and exceptions to be
mutually agreed), so long as no default or event of default shall have occurred
and be continuing or would result therefrom, restricted payments shall be
permitted (i) in an unlimited amount, if the Total Net Leverage Ratio at the
time of such restricted payment is no greater than 3.50:1.00 (or, if the Senior
Unsecured Bridge Facility is funded, 0.50x inside the Total Net Leverage Ratio
as of the Closing Date), and (ii) in an amount not to exceed $125 million (or,
if the Senior Unsecured Bridge Facility is funded, $50.0 million) in any fiscal
year if the Total Net Leverage Ratio at the time of such restricted payment is
greater than or equal to 3.50:1.00 (or, if the Senior Unsecured Bridge Facility
is funded, 0.50x inside the Total Net Leverage Ratio as of the Closing Date);
material change in nature of business; transactions with affiliates; Canadian
pension matters, restrictions on negative pledge clauses; changes in fiscal year
without the RCF Agent’s consent; and amendments to subordinated or junior lien
and organizational documents, in each case, to the extent such amendments are
materially adverse to the Revolving Lenders.     Financial Covenant:

Consistent with the RCF Credit Documentation Principles, the definitive
documentation will contain only a maximum First Lien Net Leverage Ratio covenant
(to be defined in a manner to be mutually agreed, but in any event the First
Lien Net Leverage Ratio (i) shall include netting of all cash and cash
equivalents and (ii) will only include debt for borrowed money and capital lease
obligations and all amounts drawn (and unreimbursed) under outstanding Letters
of Credit in the numerator) to be set at levels to be agreed (the “Financial
Covenant”) with cushion to be agreed to the financial model as of the Closing
Date respect to the Borrower and its Restricted Subsidiaries on a consolidated
basis.

 

The Financial Covenant will be tested as of the last day of every fiscal quarter
(commencing with the first full fiscal quarter of the Borrower ending after the
Closing Date).

    Events of Default: Consistent with the RCF Credit Documentation Principles
and limited to the following (to be applicable to the Borrower and its
respective Restricted Subsidiaries and subject, to thresholds and grace periods
consistent with the RCF Credit Documentation Principles): nonpayment of
principal, interest or other amounts (with grace periods for interest and other
amounts); violation of negative covenants and affirmative covenants to maintain
legal existence (with respect to the Borrower only), to provide notice of
default (provided, that the delivery of such notice at any time will cure any
such event of default arising from the failure to timely deliver such notice of
default) or with respect to use of proceeds provisions; violation of other
covenants (subject to a 30-day cure period after the date on which notice of
default from the RCF Agent is received by the Borrower); incorrectness of
representations and warranties in any material respect; cross default to
material indebtedness in excess of an amount to be agreed; bankruptcy; monetary
judgments in excess of an amount to be mutually agreed (subject to customary
qualifications for appeals and stays of such judgment); ERISA events and events
relating to Canadian pension matters that would reasonably be expected to have a
Material Adverse Effect; invalidity (actual or asserted (in writing) by any Loan
Party) of guarantees or security documents representing a material portion of
the Guarantees or Collateral; and Change of Control (to be defined in a manner
to be mutually agreed).

 

  A-15

 

 

Voting:

Amendments and waivers of the RCF Credit Documentation will require the approval
of Revolving Lenders (other than Defaulting Lenders (as defined below)) holding
more than 50% of the aggregate amount of the loans and commitments under the
Revolving Facility (the “Required Revolving Lenders”), except that (a) the
consent of each Revolving Lender directly affected thereby (but not the Required
Revolving Lenders, other than in the case of clause (a)(ii), which shall require
the consent of each Revolving Lender increasing its commitments as well as the
consent of the Required Revolving Lenders if such increase is effectuated other
than pursuant to provisions in the RCF Credit Documentation specifically
permitting increases of commitments without the further approval of Required
Revolving Lenders, including as described under “Commitment Increases” in this
Exhibit A) shall be required with respect to: (i) modifications to any provision
requiring pro rata treatment of the Revolving Lenders (other than for purposes
of any amendment that would extend the final maturity date of any Revolving
Loans under the Revolving Facility on terms consistent with the RCF Credit
Documentation Principles), (ii) increases in the commitment of such Revolving
Lender, (iii) reductions or forgiveness of principal, interest, fees or
reimbursement obligations payable to such Revolving Lender and (iv) extensions
of final maturity of the loans or commitments of such Revolving Lender or of the
date for payment to such Revolving Lender of any interest, fees, or any
reimbursement obligation and (b) the consent of each Revolving Lender shall be
required with respect to, among other things: (i) modifications to voting
requirements or percentages, (ii) releases of all or substantially all of the
value of the Guarantees, or all or substantially all of the Collateral and (iii)
changes that impose any additional restriction on a Revolving Lender’s ability
to assign any of its rights or obligations under the Revolving Facility.

 

The Borrower or (in the case of (b) or (c) only) the RCF Agent shall, subject to
usual and customary conditions, have the right to replace a Revolving Lender or
terminate the commitment of a Revolving Lender on a non-pro rata basis (a) in
connection with amendments and waivers requiring the consent of all Revolving
Lenders or of all Revolving Lenders directly affected thereby so long as the
consent of the Required Revolving Lenders has been obtained, (b) if such
Revolving Lender asserts a claim for any funding protection, whether for
increased costs, taxes, required indemnity payments or otherwise or (c) if such
Lender is a Defaulting Lender.

 

  A-16

 

 

 

Participants shall have the same benefits as the Revolving Lenders with respect
to yield protection and increased cost provisions, subject to customary
limitations and restrictions. Voting rights of participants shall be limited
solely to those matters set forth in clause (a)(ii) under the first paragraph
under the heading “Voting” with respect to which the affirmative vote of the
Revolving Lender from which it purchased its participation would be required.
Pledges of loans in accordance with applicable law shall be permitted without
restriction. The RCF Agent shall have no responsibility to ensure that the
foregoing limitations as to participations are observed by the Revolving
Lenders.

 

In addition, if the RCF Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical nature in the RCF Credit
Documentation, then the RCF Agent and the Borrower shall be permitted to amend
such provision without further action or consent by any other party, provided
that the Required Revolving Lenders shall not have objected to such amendment
within 5 business days after receiving a copy thereof.

    Defaulting Lenders: The RCF Credit Documentation shall contain customary
provisions relating to “defaulting” Lenders (“Defaulting Lenders”) (including
provisions relating to reallocation of participations in, or the Revolving
Lenders providing reasonable cash collateral to support, Letters of Credit, to
the suspension of voting rights and rights to receive certain fees, and to
termination or assignment of the Revolving Commitments or Revolving Loans of
such Defaulting Lenders).     Cost and Yield Protection: Usual and customary for
facilities and transactions of this type, including (a) provisions protecting
the Revolving Lenders against increased costs or loss of yield resulting from
changes in reserve, capital adequacy, liquidity and other requirements of law,
in each case, occurring after the Closing Date (including but not limited to
provisions relating to Dodd-Frank and Basel III (regardless of the date
arising), (b) provisions indemnifying the Revolving Lenders for “breakage costs”
actually incurred in connection with, among other things, any prepayment of
LIBOR Rate borrowings on a day prior to the last day of an interest period with
respect thereto, and (c) customary tax gross-up provisions; provided there will
be customary exceptions to the tax gross-up obligations, including for, but not
limited to, withholding taxes imposed as a result of the failure of a Revolving
Lender to comply with the requirements of current Sections 1471 through 1474 of
the US Internal Code as in effect on the date the RCF Credit Documentation is
entered into (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with).

 

  A-17

 

 

Assignments and Participations:

The Revolving Lenders will be permitted to assign Revolving Commitments and
Revolving Loans under the Revolving Facility (other than to a Disqualified
Lender) with the consent of the Borrower and RCF Agent, not to be unreasonably
withheld or delayed (it being understood that the withholding of consent by the
Borrower to any assignment to a Disqualified Lender shall be deemed reasonable);
provided that such consent of the Borrower (x) shall not be required (i) if such
assignment of any Revolving Loans or Revolving Commitment is made to another
Revolving Lender or an affiliate or approved fund of any such Revolving Lender,
(ii) during the primary syndication of Revolving Loans and Revolving Commitments
to persons identified to the Borrower and approved by the Borrower prior to the
Syndication Date or (iii) after the occurrence and during the continuance of a
payment or bankruptcy event of default and (y) in each case, shall be deemed to
have been given (other than with respect to a Disqualified Lender) if the
Borrower has not responded within 10 business days of a written request for such
consent. All assignments will also require the consent of the RCF Agent and each
Issuing Bank, in each case not to be unreasonably withheld or delayed. Each
assignment will be in an amount of an integral multiple of $5.0 million or, if
less, all of such Revolving Lender’s remaining loans and commitments of the
applicable class; provided that such assignments made to Revolving Lenders and
affiliates of Revolving Lenders will not be subject to the above described
minimum assignment amounts. The Revolving Lenders will also have the right to
sell participations in their loans and commitments under the Revolving Facility
on customary terms, subject to limitations on voting rights set forth above and
provided that no participation shall be sold to any Disqualified Lender.

 

The RCF Agent shall not be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce compliance with the
provisions hereof relating to Disqualified Lenders.

 

Any assignment or participation by a Revolving Lender without the Borrower’s
consent (such consent not to be unreasonably withheld, delayed or conditioned)
to a Disqualified Lender (or any affiliate thereof) or, to the extent the
Borrower’s consent is required under the terms of the RCF Credit Documentation,
to any other person, shall be null and void, and the Borrower shall be entitled
to (a) seek specific performance to unwind any such assignment or participation
and/or (b) exercise any other remedy set forth in the RCF Credit Documentation
available to the Borrower in addition to any other remedy available to the
Borrower at law or at equity; provided that the list of Disqualified Lenders is
made available to any Revolving Lender which specifically requests a copy
thereof.

 

  A-18

 

 

Expenses and Indemnification: The Borrower will indemnify the Lead Arrangers,
the RCF Agent, the Collateral Agent, the Issuing Banks, the Revolving Lenders,
their respective affiliates, successors and assigns and the officers, directors,
employees, agents, advisors, controlling persons, members and representatives of
each of the foregoing (each, an “Indemnified Person”) and will hold them
harmless from and against any and all reasonable and documented (in reasonable
detail) out-of-pocket costs, expenses (limited to the reasonable and documented
fees, disbursements and other charges one counsel for all Indemnified Persons
taken as a whole and, if reasonably necessary, a single local counsel for all
Indemnified Persons taken as a whole in each relevant material jurisdiction
(which may be a single local counsel acting in multiple jurisdictions)),
damages, losses and liabilities of such Indemnified Person arising out of or
relating to any claim, any litigation, any investigation or other proceeding
(regardless of whether such Indemnified Person is a party thereto and regardless
of whether such matter is initiated by a third party or by the Borrower or any
of its respective affiliates or equity holders) that relates to the
Transactions, including the financing contemplated hereby, the Acquisition or
any transactions in connection therewith; provided that no Indemnified Person
will be indemnified for any cost, expense or liability from (i) its willful
misconduct, bad faith or gross negligence (as determined by a court of competent
jurisdiction in a final and non-appealable decision), (ii) a material breach of
the obligations of such Indemnified Person under the RCF Credit Documentation
(as determined by a court of competent jurisdiction in a final and
non-appealable decision), or (iii)  any proceeding that is brought by an
Indemnified Person against any other Indemnified Person (other than an agent or
arranger under the definitive documentation acting in its capacity as such or
any claims arising out of an act or omission on the part of the Borrower or any
of their affiliates, to all of which this indemnity shall be applicable). In
addition, if the Closing Date occurs, the Borrower shall pay (a) all reasonable
and documented out-of-pocket expenses (limited to the reasonable and documented
fees, disbursements and other charges one counsel for all Indemnified Persons
taken as a whole and, if reasonably necessary, a single local counsel for all
Indemnified Persons taken as a whole in each relevant material jurisdiction
(which may be a single special counsel acting in multiple material
jurisdictions)) for all Indemnified Persons, taken as a whole (and, in the case
of an actual or perceived conflict of interest where the Indemnified Person
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected
Indemnified Person) of the Lead Arrangers, the RCF Agent, the Collateral Agent
and the Issuing Banks in connection with the syndication of the Revolving
Facility, the preparation and administration of the Commitment Letter, the Fee
Letters and the RCF Credit Documentation, and amendments, modifications and
waivers thereto, and (b) all reasonable and documented out-of-pocket expenses
(limited to the reasonable and documented fees, disbursements and other charges
of a single special counsel to the Commitment Parties in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions)) of the Lead Arrangers, the RCF Agent, the Collateral Agent, the
Issuing Banks and the Revolving Lenders for enforcement costs and documentary
taxes associated with the Revolving Facility.

 

  A-19

 

 

Confidentiality: The RCF Credit Documentation will contain customary
confidentiality provisions with respect to information regarding the Borrower,
its subsidiaries, their business, operations, assets and related matters, which
shall in any event prohibit disclosure of any confidential information to
competitors.     Governing Law and Forum: New York.     Counsel to RCF Agent:
Latham & Watkins LLP

 

  A-20

 

 

EXHIBIT A-II

 

Interest Rates:

The interest rates under the Revolving Facility will be, at the option of the
Borrower, Adjusted LIBOR plus 2.00% or ABR plus 1.00% (with step-downs to be
mutually agreed). The Borrower may elect interest periods of one, two, three or
six months (or 12 months or any shorter period if available to all Revolving
Lenders) for Adjusted LIBOR borrowings.

 

Calculation of interest shall be on the basis of the actual number of days
elapsed over a 360-day year (or 365- or 366-day year, as the case may be, in the
case of ABR loans based on the Prime Rate) and interest shall be payable at the
end of each interest period and, in any event, at least every three months.

 

“ABR” is the Alternate Base Rate, which is the highest of (i) the rate of
interest quoted in the print edition of The Wall Street Journal, Money Rates
Section as the prime rate as in effect from time to time, (ii) the Federal Funds
Effective Rate plus 1/2 of 1.00% and (iii) one-month Published US LIBOR (as
defined below) plus 1.00%.

 

“Adjusted LIBOR” or “LIBOR Rate” is the London interbank offered rate for
dollars appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters
Screen) adjusted for statutory reserve requirements; provided that Adjusted
LIBOR will at all times include statutory reserves and shall, in each case, be
deemed to be not less than 0% per annum.

    Letter of Credit Fees: A per annum fee equal to the spread over LIBOR Rate
under the Revolving Facility multiplied by the average daily maximum aggregate
amount available to be drawn under all Letters of Credit, payable in US dollars
in arrears at the end of each quarter and upon the termination of the Revolving
Facility, in each case for the actual number of days elapsed over a 360-day
year. Such fees shall be distributed with respect to Letters of Credit, to the
Revolving Lenders participating in the Revolving Facility pro rata in accordance
with the amount of each such Revolving Lender’s Revolving Commitment (other than
Defaulting Lenders). In addition, the Borrower shall pay to the applicable
Issuing Bank, for its own account, (a) a fronting fee in US dollars in an amount
to be agreed, payable in arrears at the end of each quarter and upon the
termination of the Revolving Facility, calculated based upon the actual number
of days elapsed over a 360-day year, and (b) customary issuance and
administration fees.

 

 

 

 

Commitment Fees: Commitment fees equal to 0.25% per annum times the daily
average undrawn portion of the Revolving Facility of each Revolving Lender
(other than any Defaulting Lender) (reduced by the amount of Letters of Credit
issued and outstanding) will accrue from the Closing Date and will be payable
quarterly in arrears.

 

  A-II-2

 

 

EXHIBIT B

 

$850.0 Million Senior Unsecured Bridge Loan Facility

Summary of Principal Terms and Conditions3

 

Borrower: The Borrower under the Revolving Facility (the “Borrower”).    
Transactions: As set forth in Exhibit A to the Commitment Letter.     Agent:
Goldman Sachs Bank USA, acting through one or more of its branches or
affiliates, will act as sole administrative agent (in such capacity, the “Senior
Unsecured Bridge Agent”) for a syndicate of banks, financial institutions and
other institutional lenders (together with the Initial Lenders, the “Senior
Unsecured Bridge Lenders”; the Senior Unsecured Bridge Lenders, together with
the Revolving Lenders, collectively, the “Lenders”), and will perform the duties
customarily associated with such roles.       Joint Lead Arrangers and Joint
Bookrunners: The Lead Arrangers and Bookrunners (each as defined in the
Commitment Letter) will act as joint lead arrangers and joint bookrunners,
respectively, for the Senior Unsecured Bridge Facility, and will perform the
duties customarily associated with such roles.     Senior Unsecured Bridge
Facility: The senior unsecured bridge loan facility will consist of an aggregate
principal amount of $850.0 million of senior unsecured bridge loans and will be
made available to the Borrower in US dollars (the “Senior Unsecured Bridge
Loans”); provided that, the gross cash proceeds, net of any OID or other
discount to market, from the issuance of any Senior Unsecured Notes or Takeout
Indebtedness (as defined in the Joint Fee Letter) on or prior to the Closing
Date (including into escrow) or the incurrence of any Replacement Loans that are
outstanding on the Closing Date, shall reduce the Senior Unsecured Bridge Loans
on a dollar for dollar basis (the “Senior Unsecured Bridge Facility”).    
Purpose: The proceeds of the Senior Unsecured Bridge Facility will be used by
the Borrower, on the Closing Date, together with any Closing Date Draw Amount,
any Replacement Loans, any Senior Unsecured Notes and any Takeout Indebtedness
issued on or prior to the Closing Date, (a) to finance the Acquisition and the
Refinancing, and (b) to pay the Transaction Costs.

 



 

3 All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this term sheet is attached, including
the RCF Term Sheet and Annex I thereto or the other exhibits thereto. In the
event any such capitalized term is subject to multiple and differing
definitions, the appropriate meaning thereof for purposes of this Exhibit B
shall be determined by reference to the context in which it is used.

 

 

 

 

Availability: The full amount of the Senior Unsecured Bridge Facility must be
drawn in a single drawing on the Closing Date. Amounts borrowed under the Senior
Unsecured Bridge Facility that are repaid or prepaid may not be reborrowed. The
Senior Unsecured Bridge Loans will be funded at par.     Interest Rates and
Fees: As set forth on Annex I hereto.     Default Rate: The applicable interest
rate plus 2.00% per annum payable on overdue amounts only.     Final Maturity
and Amortization of Senior Unsecured Bridge Loans:

The Senior Unsecured Bridge Facility will mature on the date that is one year
after the Closing Date (the “Senior Unsecured Bridge Loans Maturity Date”).

 

The Senior Unsecured Bridge Facility will not be subject to interim
amortization.

    Conversion of the Senior Unsecured Bridge Loans; Exchange of Senior
Unsecured Extended Term Loans:

If any Senior Unsecured Bridge Loan has not been previously repaid in full on or
prior to the Senior Unsecured Bridge Loans Maturity Date, such Senior Unsecured
Bridge Loan shall, automatically be converted into a senior unsecured term loan
(the “Senior Unsecured Extended Term Loans”) having an equal principal amount
and due on the date that is 8 years following the Closing Date. Except as
provided herein, the Senior Unsecured Extended Term Loans shall have the same
terms and conditions as the Senior Unsecured Bridge Loans, and applicable
references in the Commitment Letter to the Senior Unsecured Bridge Loans and the
Senior Unsecured Bridge Facility shall include the Senior Unsecured Extended
Term Loans.

 

The date on which the Senior Unsecured Bridge Loans are converted into Senior
Unsecured Extended Term Loans is referred to as the “Conversion Date”.

 

On the Conversion Date, and on the 15th calendar day of each month thereafter
(or the immediately succeeding business day if such calendar day is not a
business day), at the option of the applicable Senior Unsecured Bridge Lender,
Senior Unsecured Extended Term Loans may be exchanged for senior unsecured
exchange notes (the “Senior Unsecured Exchange Securities”) having an equal
principal amount. Notwithstanding the foregoing, the Borrower shall not be
required to exchange Senior Unsecured Extended Term Loans for Senior Unsecured
Exchange Securities unless at least $100 million in aggregate principal amount
of Senior Unsecured Exchange Securities would be outstanding immediately after
such exchange.

 

  B-2

 

 

  The Senior Unsecured Bridge Loans and the Senior Unsecured Extended Term Loans
will be governed by the provisions of the Senior Unsecured Bridge Facility
Documentation. When issued, the Senior Unsecured Exchange Securities will be
governed by an indenture to be entered into between the Borrower and a trustee
reasonably acceptable to the Senior Unsecured Bridge Lenders and the Borrower,
which indenture shall be, except as otherwise provided herein consistent with
the Senior Unsecured Bridge Documentation Principles (as defined below). The
Senior Unsecured Extended Term Loans and the Senior Unsecured Exchange
Securities shall rank equal in right of payment for all purposes.  The
obligations in respect of the Senior Unsecured Bridge Loans, the Senior
Unsecured Extended Term Loans, the Senior Unsecured Exchange Securities and the
Senior Unsecured Notes are referred to herein as the “Senior Unsecured
Obligations”.     Maturity of Senior Unsecured Exchange Securities: 8 years from
the Closing Date.     Availability of the Senior Unsecured Exchange Securities:
The Senior Unsecured Exchange Securities will be available in exchange for the
Senior Unsecured Extended Term Loans on the terms and conditions set forth
herein. The principal amount of any Senior Unsecured Exchange Security will
equal 100% of the aggregate principal amount of the Senior Unsecured Extended
Term Loans for which it is exchanged.     Guarantees: All obligations of the
Borrower under the Senior Unsecured Bridge Facility will be unconditionally
guaranteed by each Guarantor (as defined in Exhibit A) of the Revolving Facility
(such guarantees, the “Senior Unsecured Bridge Guarantees”). The Senior
Unsecured Bridge Guarantees will rank pari passu in right of payment with the
guarantees of the Revolving Facility.     Security: None.

 

  B-3

 

 

Mandatory Prepayments: Prior to the Senior Unsecured Bridge Loans Maturity Date
and consistent with the Senior Unsecured Bridge Documentation Principles and
subject to the last paragraph of this section titled “Mandatory Prepayments”,
the Borrower will be required to prepay the Senior Unsecured Bridge Loans at
100% of the outstanding principal amount thereof plus accrued and unpaid
interest with (i) the net cash proceeds from the issuance of the Takeout
Securities (as defined in the Joint Fee Letter); provided that in the event any
Senior Unsecured Bridge Lender or affiliate of a Senior Unsecured Bridge Lender
purchases Takeout Securities from the Borrower at a price above the level at
which such Senior Unsecured Bridge Lender or affiliate has reasonably determined
such Takeout Security can be resold by such Senior Unsecured Bridge Lender or
affiliate to a bona fide third party at the time of such purchase (and notifies
the Borrower thereof), without regard to such difference being required or
applied by such Senior Unsecured Bridge Lender or affiliate as an additional
fee, the net cash proceeds received by the Borrower in respect of such debt
security may, at the option of such Senior Unsecured Bridge Lender or affiliate,
be applied first to prepay the Senior Unsecured Bridge Loans of such Senior
Unsecured Bridge Lender or affiliate (provided that if there is more than one
such Senior Unsecured Bridge Lender or affiliate then such net cash proceeds
will be applied pro rata to prepay the Senior Unsecured Bridge Loans of all such
Senior Unsecured Bridge Lenders or affiliates in proportion to such Senior
Unsecured Bridge Lenders’ or affiliates’ principal amount of Takeout Securities
purchased from the Borrower) prior to being applied to prepay the Senior
Unsecured Bridge Loans held by other Senior Unsecured Bridge Lenders; (ii) 100%
of the net cash proceeds of all non-ordinary course asset sales or other
dispositions of property by the Borrower and its Restricted Subsidiaries (with
exceptions for sales of inventory, ordinary course dispositions, dispositions of
obsolete or worn-out property and property no longer useful in the business,
amounts required to be applied to any secured indebtedness of the Borrower and
other exceptions to be set forth in the Senior Unsecured Bridge Facility
Documentation) (subject to the right of the Borrower and its Restricted
Subsidiaries to reinvest 100% of such net proceeds if such proceeds are
reinvested (or committed to be reinvested) within 365 days and, if so committed
to be reinvested, so long as such reinvestment is actually completed within six
months thereafter, and other exceptions to be set forth in the Senior Unsecured
Bridge Documentation); (iii) 100% of the net cash proceeds received from the
sale of the Senior Unsecured Notes or any other debt financing other than the
Revolving Facility and any Alternate Facilities subject to other exceptions to
be mutually agreed (collectively, the “Bridge Facility Permanent Debt”); and
(iv) the net cash proceeds received from public issuances of equity of the
Borrower after the Closing Date (subject to exceptions to be mutually agreed,
including pursuant to employee stock and compensation plans), in the case of any
such prepayments pursuant to the foregoing clauses (i), (ii), (iii) and (iv)
above, with exceptions and baskets as are consistent with the Senior Unsecured
Bridge Documentation Principles.

 

  B-4

 

 

 

Following the occurrence of a Change of Control (to be defined in a manner to be
mutually agreed), the Borrower will also be required to offer to prepay (a) the
Senior Unsecured Bridge Loans at 100% of the outstanding principal amount
thereof and (b) the Senior Unsecured Extended Term Loans and Senior Unsecured
Exchange Securities at 101% of the outstanding principal amount thereof, in each
case plus accrued and unpaid interest to the date of prepayment. Any proceeds
from the sale of any Bridge Facility Permanent Debt issued to a Senior Unsecured
Bridge Lender or one of its affiliates (other than bona fide investment funds
and entities that manage assets on behalf of unaffiliated third-parties (the
“Asset Management Affiliates”)) will be applied to refinance the Senior
Unsecured Bridge Loans held by such Senior Unsecured Bridge Lender or its
affiliates, without premium or penalty, notwithstanding the pro rata provisions
otherwise applicable to redemptions and prepayments.

 

The Borrower will also be required to offer to prepay the Senior Unsecured
Exchange Securities at 100% of the outstanding principal amount thereof plus
accrued and unpaid interest with 100% of the net cash proceeds of all
non-ordinary course asset sales or other dispositions of property by the
Borrower and its Restricted Subsidiaries (subject to the right of the Borrower
and its Restricted Subsidiaries to reinvest 100% of such net proceeds if such
proceeds are reinvested (or committed to be reinvested) within 365 days and, if
so committed to be reinvested, so long as such reinvestment is actually
completed within twelve months thereafter, and other exceptions to be set forth
in the applicable definitive documentation).

 

The Senior Unsecured Extended Term Loans will have the mandatory prepayment and
repurchase offer provisions applicable to the Senior Unsecured Exchange
Securities (rather than the mandatory prepayment provisions applicable to the
Senior Unsecured Bridge Loans).

    Voluntary Prepayments:

Voluntary prepayments of Senior Unsecured Bridge Loans and the Senior Unsecured
Extended Term Loans will be permitted at any time, in minimum principal amounts
to be mutually agreed upon, subject to customary notice requirements and without
premium or penalty.

 

The Senior Unsecured Exchange Securities will be non-callable for 3 years from
the Closing Date (subject to customary 35% clawback provisions with the proceeds
of equity offerings at par plus accrued interest plus a premium equal to the
coupon) and will be callable (i) during the fourth year after the Closing Date,
at par plus accrued interest plus a premium equal to three-quarters of the
coupon, (ii) during the fifth year after the Closing Date, at par plus accrued
interest plus a premium equal to one-half the coupon, (iii) during the sixth
year after the Closing Date, at par plus accrued interest plus a premium equal
to one-quarter the coupon and (iv) from and after the seventh anniversary of the
Closing Date, at par plus accrued interest (without premium); provided, however,
that any Senior Unsecured Exchange Securities will be callable prior to the
third anniversary of the Closing Date at a redemption price equal to par plus
accrued interest plus a make whole premium calculated on the basis of a discount
rate equal to the then applicable U.S. Treasury Rate plus one-half of one
percent (0.50%). In addition, so long as any such Senior Unsecured Exchange
Securities are held by the Commitment Parties or their affiliates (other than
Asset Management Affiliates), such Senior Unsecured Exchange Securities will be
callable at par plus accrued and unpaid interest on a non-pro rata basis.

 

  B-5

 

 

Unrestricted Subsidiaries: Consistent with the Revolving Facility.    
Documentation:

The definitive documentation for the Senior Unsecured Bridge Facility (the
“Senior Unsecured Bridge Facility Documentation”) (including the Senior
Unsecured Exchange Securities) will contain the terms and conditions set forth
in this Exhibit B and to the extent not covered by this Exhibit B, will be based
on a specified precedent to be mutually agreed (the “Senior Unsecured Bridge
Documentation Precedent”) with changes and modifications that give due regard to
(a) the operational and strategic requirements of the Borrower and its
subsidiaries in light of their size, capital structure, industries, businesses,
business practices, jurisdiction of incorporation and related currency and other
provisions and (b) qualifications, thresholds, exceptions, “baskets” and grace
and cure periods that shall be as mutually agreed (including a provision that
permits restricted payments in an unlimited amount if the Total Net Leverage
Ratio (to be defined in a manner to be mutually agreed) at the time of such
restricted payment is no greater than 0.5x less than such ratio as of the
Closing Date) (collectively for purposes of this Exhibit B, the “Senior
Unsecured Bridge Documentation Principles” and together with the RCF Credit
Documentation Principles, the “Documentation Principles”); provided that the
Senior Unsecured Bridge Facility Documentation shall contain only those
conditions to borrowing, mandatory prepayments, representations and warranties,
covenants and events of default expressly set forth in this Term Sheet, in each
case, applicable to the Borrower and its Restricted Subsidiaries. The Senior
Unsecured Bridge Facility Documentation will be negotiated in good faith within
a reasonable time period to be determined based on the expected Closing Date.

 

The Senior Unsecured Bridge Facility Documentation will contain language to
address the European Union bail-in rules in customary form.

    Representations and Warranties: Substantially similar to those for the
Revolving Facility, with modifications consistent with the Senior Unsecured
Bridge Documentation Principles to the extent necessary to reflect differences
in documentation, but in any event no less favorable to the Borrower than those
in the RCF Credit Documentation; it being understood that representations and
warranties shall be subject to the Certain Funds Provision.

 

  B-6

 

 



Conditions Precedent to Senior Unsecured Bridge Loans: The borrowing under the
Senior Unsecured Bridge Facility on the Closing Date will be subject solely to
the applicable conditions precedent set forth in Exhibit C to the Commitment
Letter.       Covenants:

The Senior Unsecured Bridge Facility Documentation will contain such affirmative
and incurrence-based (but not financial maintenance) negative covenants with
respect to the Borrower and its Restricted Subsidiaries applicable to the Senior
Unsecured Bridge Loans and the Senior Unsecured Extended Term Loans as are
consistent with the Senior Unsecured Bridge Documentation Principles, including
an affirmative covenant with respect to marketing efforts and securities demand,
and will not include any covenants not included in the Revolving Facility except
an affirmative covenant with respect to marketing efforts and securities demand,
a covenant to use commercially reasonable efforts to refinance the Senior
Unsecured Bridge Loans as promptly as practicable following the Closing Date, to
use commercially reasonable efforts to maintain corporate level and facility
level ratings (but not any minimum rating) and to conduct calls with the Senior
unsecured Bridge Lenders on no less than a quarterly basis. Prior to the Senior
Unsecured Bridge Loans Maturity Date, the restricted payments, liens and debt
incurrence covenants of the Senior Unsecured Bridge Facility may be more
restrictive than those applicable to the Senior Unsecured Extended Term Loans
and the Senior Unsecured Exchange Securities, as reasonably agreed by the Senior
Unsecured Bridge Agent and the Borrower. It is understood that compliance with
covenants shall in no event be a condition to the availability of the Senior
Unsecured Bridge Facility on the Closing Date in a manner that is inconsistent
with the Certain Funds Provision.

 

Upon and after the earlier of the Senior Unsecured Bridge Loans Maturity Date
and the occurrence of a Takeout Demand Failure (as defined in the Joint Fee
Letter), the covenants which would be applicable to the Senior Unsecured
Exchange Securities, if issued, will also be applicable to the Senior Unsecured
Extended Term Loans in lieu of the corresponding provisions of the documentation
governing the Senior Unsecured Bridge Loans. The indenture governing the Senior
Unsecured Exchange Securities will contain such covenants with respect to the
Borrower and its Restricted Subsidiaries as are consistent with the Senior
Unsecured Bridge Documentation Principles (but, in any event, no more
restrictive than those for the Senior Unsecured Bridge Facility), including a
provision that permits restricted payments in an unlimited amount if the Total
Net Leverage Ratio at the time of such restricted payment is no greater than
0.5x less than such ratio as of the Closing Date.





 

  B-7

 

 

Financial Covenant: None.     Events of Default:

The events of default applicable to the Senior Unsecured Bridge Loans will be
consistent with the Senior Unsecured Bridge Documentation Principles; provided
that, a default or event of default (other than a payment default) with respect
to the Revolving Facility shall not give rise to a default or event of default
under the Senior Unsecured Bridge Facility unless and until the Revolving
Lenders accelerate the Revolving Loans and other obligations under the Revolving
Facility as a result of such default.

 

The indenture governing the Senior Unsecured Exchange Securities will contain
such events of default (including grace periods and threshold amounts) as are
consistent with the Senior Unsecured Bridge Documentation Principles (but, in
any event, no more restrictive than those for the Senior Unsecured Bridge
Facility) but not including a cross default (and, in lieu thereof, a
cross-acceleration and cross-payment default at maturity to material debt). Upon
and after the Senior Unsecured Bridge Loans Maturity Date, the events of default
which would be applicable to the Senior Unsecured Exchange Securities, if
issued, will also be applicable to the Senior Unsecured Extended Term Loans in
lieu of the corresponding provisions of the Senior Unsecured Bridge Facility
Documentation.

    Registration Rights: No registration rights. The Senior Unsecured Exchange
Securities will be “private for life”.    

Trust Indenture Act:

 



The Indenture governing the Senior Unsecured Exchange Securities shall not be
subject to the Trust Indenture Act, as amended (the “TIA”), including the
provisions of Section 316 thereof and shall not contain any provision
substantially similar to Section 316(b) of the TIA (other than similar
provisions that relate solely to the amendment of payment terms).





    Defeasance and Discharge: The indenture governing the Senior Unsecured
Exchange Securities will contain such defeasance and discharge provisions as are
consistent with the Senior Unsecured Bridge Documentation Principles.

 

  B-8

 

 

Voting:

Amendments and waivers of the Senior Unsecured Bridge Facility Documentation
applicable to the Senior Unsecured Bridge Loans and the Senior Unsecured
Extended Term Loans will require the approval of Senior Unsecured Bridge Lenders
holding more than 50% of the aggregate amount of the outstanding Senior
Unsecured Bridge Loans or Senior Unsecured Extended Term Loans, as applicable
(the “Required Lenders”), except that (a) the consent of each Senior Unsecured
Bridge Lender directly affected thereby (rather than Required Lenders) shall be
required with respect to: (i) modifications to any provision requiring pro rata
treatment of the Lenders, (ii) increases in the commitment of such Senior
Unsecured Bridge Lender, (iii) reductions or forgiveness of principal, interest,
fees payable to such Senior Unsecured Bridge Lender, (iv) extensions of final
maturity of the loans of such Senior Unsecured Bridge Lender or of the date for
payment to such Senior Unsecured Bridge Lender of any interest or fees, and
(v) additional restrictions on the right to exchange Senior Unsecured Extended
Term Loans for Senior Unsecured Exchange Securities and (b) the consent of each
Senior Unsecured Bridge Lender shall be required with respect to:
(i) modifications to voting requirements or percentages and (ii) releases of all
or substantially all of the value of the Guarantees.

 

The indenture governing the Senior Unsecured Exchange Securities will contain
such modification provisions as are consistent with the Senior Unsecured Bridge
Documentation Principles.

    Cost and Yield Protection: Substantially similar to the tax gross up, cost
and yield provisions contained in the Revolving Facility, with appropriate
modifications for a bridge facility.       Assignments and Participations of
Senior Unsecured Bridge Loans and Senior Unsecured Extended Term Loans:

The Senior Unsecured Bridge Lenders will be permitted to assign Senior Unsecured
Bridge Loans without the consent of (but with notice to) the Borrower (except
that no such assignments to Disqualified Lenders will be permitted); provided
that, prior to the Senior Unsecured Bridge Loans Maturity Date, unless a Takeout
Demand Failure (as defined in the Joint Fee Letter) or a payment or bankruptcy
event of default has occurred and is at such time continuing, the consent of the
Borrower shall be required with respect to any assignment if, subsequent
thereto, the Initial Lenders would hold, in the aggregate, less than 50.1% of
the outstanding Senior Unsecured Bridge Loans.

 

The Senior Unsecured Bridge Lenders will be permitted to participate their
Senior Unsecured Bridge Loans to other financial institutions without
restrictions, other than customary voting limitations. Participants will have
the same benefits as the selling Lenders would have (and will be limited to the
amount of such benefits) with regard to yield protection and increased costs,
subject to customary limitations and restrictions.

    Right to Transfer Senior Unsecured Exchange Securities: The holders of the
Senior Unsecured Exchange Securities shall have the absolute and unconditional
right to transfer such Senior Unsecured Exchange Securities in compliance with
applicable law to any third parties.

 

  B-9

 

 

Expenses and Indemnification: Substantially similar to the expenses and
indemnification provisions contained in the Revolving Facility, with
modifications consistent with the Senior Unsecured Bridge Documentation
Principles to the extent necessary to reflect differences in documentation, but
in any event not applicable to the Senior Unsecured Exchange Securities.    
Governing Law and Forum: New York.     Counsel to Senior Unsecured Bridge Agent:
Latham & Watkins LLP.

 

  B-10

 

 

ANNEX I to

EXHIBIT B

 

PRICING APPLICABLE TO SENIOR UNSECURED BRIDGE LOANS

 

Interest Rates:

The Senior Unsecured Bridge Loans shall accrue interest at a rate per annum
equal to the LIBOR Rate (as defined in Exhibit A), plus 450 basis points (the
“Senior Unsecured Bridge Initial Margin”), with a LIBOR Rate floor of 1.00%. The
Senior Unsecured Bridge Initial Margin will increase by an additional 50 basis
points on the date that is three months after the Closing Date and an additional
50 basis points for each additional three-month period thereafter; provided
that, at no time shall the interest rate in effect on the Senior Unsecured
Bridge Loans exceed the Total Interest Cap (as defined in the Joint Fee Letter)
(excluding interest at the default rate as described above).

 

The Borrower may elect interest periods of one, two, three, or six months (or 12
months or shorter period if available to all Senior Unsecured Bridge Lenders)
for Adjusted LIBOR borrowings.

 

Any Senior Unsecured Bridge Loans converted into Senior Unsecured Extended Term
Loans will accrue interest at the fixed rate equal to the Total Interest Cap (as
defined in the Joint Fee Letter).

 

Calculation of interest shall be on the basis of the actual number of days
elapsed over a 360-day year and interest shall be payable quarterly in arrears.

 

 

 

 

PRICING APPLICABLE TO SENIOR UNSECURED EXCHANGE SECURITIES

 

Interest Rates:

The Senior Unsecured Exchange Securities will bear interest at a fixed rate
equal to the Total Interest Cap and interest will be payable semiannually in
arrears.

 

Calculation of interest shall be on the basis of a year of 12 months of 30 days
each.

 

  B-I-2

 

 

EXHIBIT C

 

$150.0 Million Senior Secured Revolving Credit Facility

$850.0 Million Senior Unsecured Bridge Loan Facility

Summary of Conditions Precedent4

 

This Summary of Conditions Precedent outlines certain of the conditions
precedent to the Facilities referred to in the Commitment Letter, of which this
Exhibit C is a part. Certain capitalized terms used herein are defined in the
Commitment Letter.

 

The initial borrowings under the Facilities shall be subject to the following
applicable conditions (subject in all respects to the Certain Funds Provision):

 

1.         Purchase Agreement. The Acquisition shall have been consummated or
shall be consummated substantially simultaneously with the initial borrowings
under the Facilities in accordance in all material respects with the terms of
the Purchase Agreement (without any amendment, modification or waiver thereof or
any consent thereunder that is materially adverse to the Initial Lenders for the
applicable Facility (in their capacities as such) without the prior written
consent of the Commitment Parties (such consent not to be unreasonably withheld,
delayed or conditioned); provided that (i) a reduction in the consideration
payable under the Purchase Agreement of less than 10% shall not be deemed to be
materially adverse to the interests of the Initial Lenders; provided further
that such reduction is applied 100% to reduce the Senior Unsecured Bridge
Facility, and (ii) an increase in such purchase price amount shall not be deemed
to be materially adverse to the Initial Lenders if such increase is not funded
with indebtedness for borrowed money; provided that no purchase price or similar
adjustment provisions set forth in the Purchase Agreement shall constitute a
reduction or increase in the purchase price).

 

2.         Refinancing. The Refinancing shall have occurred, or shall occur
substantially concurrently with the initial borrowings under the Facilities. The
applicable Agent shall have received evidence that in connection with the
Refinancing, all guarantees of, and security granted with respect to the
Existing Debt have been discharged and released or shall be discharged and
released substantially concurrently with the initial borrowings under the
applicable Facility (or customary arrangements for such discharge and release
shall have been agreed upon with the applicable Agent).

 

3.         Revolving Facility Documentation. Subject to the Certain Funds
Provision and solely as a condition to the availability of the Revolving
Facility, the execution and delivery of (i) the RCF Credit Documentation by each
Loan Party thereto, (ii) customary legal opinions with respect to the Revolving
Facility, certified organizational documents of each Loan Party, customary
evidence of authorization with respect to each Loan Party, customary officer’s
certificates of each Loan Party (provided that such certificate shall not
include any representations or statement as to the absence (or existence) of any
default or event of default under the RCF Credit Documentation or a bring-down
of representations and warranties) and good standing certificates with respect
to each Loan Party (to the extent such concept exists in the applicable
jurisdiction) in the jurisdiction of organization of such Loan Party; (iii) a
solvency certificate substantially in the form of Exhibit D to the Commitment
Letter, (iv) all documents and instruments required to create and perfect the
Collateral Agent’s security interests in the Collateral under the Revolving
Facility, which shall be, if applicable, in proper form for filing, in each
case, subject to the Certain Funds Provision and consistent with the provisions
of the RCF Term Sheet, and (v) a customary borrowing notice (provided that such
notice shall not include any representations or statement as to the absence (or
existence) of any default or event of default under the RCF Credit Documentation
or a bring-down of representations and warranties) with respect to the initial
borrowings under the Revolving Facility.

 



 

4 All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Exhibit C is attached, including
Exhibits A and B thereto. In the case of any such capitalized term that is
subject to multiple and differing definitions, the appropriate meaning thereof
in this Exhibit C shall be determined by reference to the context in which it is
used.

 

 

 

 

4.         Senior Unsecured Bridge Facility Documentation. Subject to the
Certain Funds Provision and solely as a condition to the availability of the
Senior Unsecured Bridge Facility, the execution and delivery of (i) the Senior
Unsecured Bridge Facility Documentation by each Loan Party thereto,
(ii) customary legal opinions with respect to the Senior Unsecured Bridge
Facility, certified organizational documents of each Loan Party, customary
evidence of authorization with respect to each Loan Party, customary officer’s
certificates of each Loan Party (provided that such certificate shall not
include any representations or statement as to the absence (or existence) of any
default or event of default under the Senior Unsecured Bridge Facility
Documentation or a bring-down of representations and warranties) and good
standing certificates with respect to each Loan Party (to the extent such
concept exists in the applicable jurisdiction) in the jurisdiction of
organization of such Loan Party, (iii) a solvency certificate substantially in
the form of Exhibit D to the Commitment Letter, and (iv) a customary borrowing
notice (provided that such notice shall not include any representations or
statement as to the absence (or existence) of any default or event of default
under the Senior Unsecured Bridge Facility Documentation or a bring-down of
representations and warranties) with respect to the initial borrowings under the
Senior Unsecured Bridge Facility.

 

5.         Financial Statements. The Commitment Parties shall have received
(a) generally accepted accounting principles and practices in the United States
(“US GAAP”) (provided that, in the case of the Borrower, such financial
statements for any period prior to 2015 may be prepared in accordance with
International Financial Reporting Standards as issued by the International
Accounting Standards Board (“IFRS”)) audited consolidated balance sheets and
related statements of income/loss, stockholders’/changes in equity and cash
flows of each of the Borrower and the Target for the three most recently
completed fiscal years ended at least 90 days prior to the Closing Date (and the
related audit reports), (b) US GAAP unaudited consolidated balance sheets and
related statements of income/loss, stockholders’ equity/changes in equity and
cash flows of each of the Borrower and the Target for each subsequent fiscal
quarter (other than the fourth quarter of any fiscal year) subsequent to the
last fiscal year for which financial statements were prepared pursuant to the
preceding clause (a) and ended at least 45 days prior to the Closing Date (and
the corresponding period of the preceding fiscal year), (c) Associated Auction
Services, LLC’s (“AAS”) audited balance sheet as of December 31, 2014 and March
31, 2015 and audited statements of operations, members’ equity and cash flows
for the three months ended March 31, 2015 and the year ended December 31, 2014,
including the notes thereto, and (d) Kruse Energy & Equipment Auctioneers, LLC’s
(“Kruse”) audited balance sheet as of October 31, 2014 and the audited
statements of income, changes in members’ capital and cash flows for the ten
month period ended October 31, 2014, including the notes thereto; provided that,
for the avoidance of doubt, each Commitment Party acknowledges that it has
received the information and documents required by clauses (c) and (d) of this
Section 5.

 

C-2 

 

 

6.         Pro Forma Financial Statements. The Commitment Parties shall have
received a pro forma consolidated balance sheet as of the end of the most
recently ended income statement of the Borrower for which financial statements
have been provided pursuant to the preceding Section 5 and related pro forma
consolidated statements of income of the Borrower (i) for the most recently
ended fiscal year for which audited financial statements have been provided
pursuant to the preceding Section 5, (ii) to the extent not provided pursuant to
clause (i), a pro forma statement of income of the Borrower for the trailing
12-month period ended the date of the latest interim unaudited quarterly
financial statements, if any, provided pursuant to the preceding Section 5 and,
(iii) for the subsequent interim periods for which unaudited financial
statements have been provided pursuant to the preceding Section 5, prepared
after giving effect to the Transactions (and any other acquisitions of
businesses for which financials statements are being provided) as if they had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such other financial statements).

 

7.         KYC Information. The applicable Agent shall have received, at least
three business days prior to the Closing Date, all documentation and other
information about the Loan Parties required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act, that has been reasonably
requested in writing by the Commitment Parties at least 10 business days prior
to the Closing Date.

 

8.         Senior Unsecured Notes Offering Document. With respect to the Senior
Unsecured Bridge Facility, the Borrower shall have engaged one or more
investment banks reasonably satisfactory to the Lead Arrangers and the
Bookrunners (collectively, the “Investment Bank”) to sell to or place the Senior
Unsecured Notes or debt securities substantially similar to the Senior Unsecured
Notes that may be used to refinance the Senior Unsecured Bridge Loans and shall
ensure that (a) the Investment Bank shall have received a customary preliminary
offering memorandum or preliminary private placement memorandum suitable
containing all customary information (other than the “description of the notes”
and any information customarily provided by the Investment Bank or its counsel)
for use in a customary high-yield road show relating to the issuance of the
Senior Unsecured Notes, including unaudited interim financial statements of the
Target and the Borrower and all appropriate pro forma financial statements of
the Target with respect thereto prepared in accordance with, or reconciled to,
US GAAP (provided that, in the case of the Borrower, such financial statements
for any period prior to 2015 may be prepared in accordance with IFRS) and
prepared in accordance with the principles of Regulation S-X under the
Securities Act of 1933, as amended, but, in each case, no more than the
financial statements referred to under the preceding Sections 5 or 6 above or
derived therefrom, and all other data that would be necessary for the Investment
Bank to receive customary “comfort” (including “negative assurance” comfort)
from independent accountants to the Borrower, the Target, AAS and Kruse in
connection with such offering (subject in each case to exceptions customary for
Rule 144A offerings involving high-yield unsecured “private-for-life” debt
securities, including exceptions for consolidating financial statements,
separate subsidiary financial statements and other financial statements required
by Rule 3-09, Rule 3-10 or Rule 3-16 of Regulation S-X (provided that customary
data as to the total assets, revenue, EBITDA and adjusted EBITDA or comparable
metrics (including on a pro forma basis giving effect to the Transactions) shall
be included) or “segment reporting”, Item 302 of Regulation S-K and Compensation
Discussion and Analysis or other information required by Item 402 of Regulation
S-K under the Securities Act and the executive compensation and related person
disclosure rules related to SEC Release No. 33-8732A, 34-54302A and IC-2744A and
other information not customarily provided in an offering memorandum for a Rule
144A offering) (the “Required Bond Information”), and (b) the Investment Bank
shall be afforded a marketing period following the receipt of the Required Bond
Information to seek to offer and sell or privately place the Senior Unsecured
Notes of 15 consecutive business days (the “Senior Unsecured Notes Marketing
Period”); provided that (i) the Senior Unsecured Notes Marketing Period shall
commence no earlier than September 6, 2016, (ii) November 24, 2016 and November
25, 2016 shall not be considered business days for the purposes of the Senior
Unsecured Notes Marketing Period and (iii) if the Senior Unsecured Notes
Marketing Period has not ended prior to December 17, 2016, then such period
shall not commence until on or after January 2, 2017.

 

C-3 

 

 

If Borrower shall in good faith reasonably believe that the Borrower has
delivered the Required Bond Information, the Borrower may (but shall not be
obligated to) deliver to the Investment Bank written notice to that effect
(stating when the Borrower believes that the Borrower completed such delivery),
in which case the Borrower shall be deemed to have delivered the Required Bond
Information on the date of such notice and the Senior Unsecured Notes Marketing
Period shall be deemed to have commenced on the date of such notice, in each
case, unless the Investment Bank in good faith reasonably believes that the
Borrower has not completed delivery of the Required Bond Information and, within
two business days after its receipt of such notice from the Borrower, the
Investment Bank delivers a written notice to the Borrower to that effect
(stating with specificity which information has not delivered).

 

9.         Payment of Fees and Expenses. All fees required to be paid by the
Borrower on the Closing Date pursuant to the Fee Letters and the Commitment
Letter (including the Term Sheets) and reasonable out-of-pocket expenses
(including legal fees and expenses) required to be paid by the Borrower on the
Closing Date pursuant to the Commitment Letter, to the extent invoiced at least
two business days prior to the Closing Date, shall, upon the initial borrowing
of the applicable Facilities, have been paid, or will be substantially
simultaneously, paid (which amounts may be offset against the proceeds of the
Facilities).

 

10.         Accuracy of Representations. (i) The Specified Representations shall
be true and correct in all material respects (without duplication of any
materiality qualifier set forth therein) to the extent required by the Certain
Funds Provision; and (ii) the Purchase Agreement Representations shall be true
and correct in all material respects to the extent required by the Certain Funds
Provision; provided that, for the avoidance of doubt, this clause (ii) shall
only be a condition to the extent that you have (or an affiliate of yours has)
the right (taking into account any applicable cure provisions) to terminate your
(or its) obligations under the Purchase Agreement or the right to decline to
consummate the Acquisition (in each case, in accordance with the terms of the
Purchase Agreement) as a result of the failure of such representations and
warranties to be accurate.

 

11.         Material Adverse Change. There has not occurred a Material Adverse
Change (as defined in the Purchase Agreement) since the date of the Purchase
Agreement.

 

C-4 

 

 

EXHIBIT D

 

FORM OF SOLVENCY CERTIFICATE

 

[____][__], 20[__]

 

This Solvency Certificate is being executed and delivered pursuant to
Section [__] of that certain [•]5 (the “Credit Agreement”; the terms defined
therein being used herein as therein defined).

 

I, [______________], a [________] of the Borrower (after giving effect to the
Transactions), in such capacity only and not in an individual capacity (and
without personal liability), hereby certify on behalf of the Borrower as
follows, in each case as of the date hereof:

 

1. The sum of the debt and liabilities (subordinated, contingent or otherwise)
of the Borrower and its Subsidiaries, on a consolidated basis, does not exceed
the fair value of the present assets of the Borrower and its Subsidiaries, on a
consolidated basis.

 

2. The capital of the Borrower and its Subsidiaries, on a consolidated basis, is
not unreasonably small in relation to their business as conducted or
contemplated to be conducted on the date hereof.

 

3. The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities of the Borrower and its
Subsidiaries, on a consolidated basis, as applicable, as they become absolute
and matured.

 

4. The Borrower and its Subsidiaries, on a consolidated basis, have not,
incurred and do not intend to incur, or believe that they will incur, debts or
other liabilities, including current obligations, beyond their ability to pay
such debts or other liabilities as they become due (whether at maturity or
otherwise).

 

5. For purposes of this Solvency Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

6. In reaching the conclusions set forth in this Solvency Certificate, the
undersigned has made such investigations and inquiries as the undersigned has
deemed appropriate to provide this Solvency Certificate. The undersigned is
familiar with the finances and assets of the Borrower and its Subsidiaries.

 

7. The undersigned acknowledges that the Agent and the Lenders are relying on
the truth and accuracy of this Solvency Certificate in connection with the
Commitments and Loans under the Credit Agreement.

 



 

5 Describe the credit agreement to govern the Revolving Facility.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as an officer of the Borrower, on behalf of the
Borrower, and not individually, on the date first written above.

 

  RITCHIE BROS. AUCTIONEERS INCORPORATED       By:               Name:   Title:
[Financial Officer]

 

  D-2

 